 



EXHIBIT 10.2
SECOND AMENDED AND RESTATED PLEDGE AGREEMENT
PLEDGE AGREEMENT, dated as of July 15, 2003, as amended and restated as of
July 30, 2004, and as further amended and restated as of May 31, 2006 (as so
amended and restated and as the same may be further amended, restated,
supplemented and/or otherwise modified from time to time, this “Agreement”),
made by each of the undersigned in its capacity as a pledgor (together with any
other entity that becomes a party hereto pursuant to Section 23 hereof, each, a
“Pledgor” and, collectively, the “Pledgors”), in favor of JPMORGAN CHASE BANK,
N.A., as Collateral Agent (including any successor collateral agent, the
“Pledgee”) for the benefit of the Secured Creditors (as defined below). Except
as otherwise defined herein, terms used herein and defined in the Credit
Agreement referred to below shall be used herein as therein defined.
W I T N E S S E T H:
WHEREAS, Reynolds American Inc. (the “Borrower”), the various lending
institutions from time to time party thereto (the “Lenders”), and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (the “Administrative Agent”) have entered
into a Credit Agreement, dated as of May 7, 1999, as amended and restated as of
November 17, 2000, as further amended and restated as of May 10, 2002, as
further amended and restated as of July 30, 2004, and as further amended and
restated as of May 31, 2006, providing for the making of Loans to the Borrower
and the issuance of, and participation in, Letters of Credit for the account of
the Borrower, all as contemplated therein (with (i) the Lenders, the Swingline
Lender, each Letter of Credit Issuer, the Administrative Agent, the Lead Agents,
the Pledgee and the Collateral Agent being herein called the “Lender Creditors”
and (ii) the term “Credit Agreement” as used herein to mean the Credit Agreement
described above in this paragraph, as the same may be further amended, modified,
extended, renewed, replaced, restated, supplemented and/or refinanced from time
to time, and including any agreement extending the maturity of, or refinancing
or restructuring (including, but not limited to, the inclusion of additional
borrowers or guarantors thereunder or any increase in the amount borrowed) all
or any portion of, the indebtedness under such agreement or any successor
agreement, whether or not with the same agent, trustee, representative, lenders
or holders; provided that, with respect to any agreement providing for the
refinancing or replacement of indebtedness under the Credit Agreement, such
agreement shall only be treated as, or as part of, the Credit Agreement
hereunder if (x) either (A) all obligations under the Credit Agreement being
refinanced or replaced shall be paid in full at the time of such refinancing or
replacement, and all commitments and letters of credit issued pursuant to the
refinanced or replaced Credit Agreement shall have terminated in accordance with
their terms or (B) the Required Lenders shall have consented in writing to the
refinancing or replacement indebtedness being treated as indebtedness pursuant
to the Credit Agreement, and (y) a notice to the effect that the refinancing or
replacement indebtedness shall be treated as issued under the Credit Agreement
shall be delivered by the Borrower to the Collateral Agent);
WHEREAS, the Borrower and/or one or more of its Subsidiaries has from time to
time entered into, and/or may in the future from time to time enter into, one or
more agreements or arrangements with JPMCB or any of its affiliates (even if
JPMCB ceases to be a Lender under

 



--------------------------------------------------------------------------------



 



the Credit Agreement for any reason (JPMCB, any such affiliate and their
respective successors and assigns, each, a “Credit Card Issuer”)) providing for
credit card loans made available to certain employees of the Borrower and/or one
or more of its Subsidiaries (each such agreement or arrangement with a Credit
Card Issuer, a “Secured Credit Card Agreement”);
WHEREAS, the Borrower and/or one or more of its Subsidiaries has from time to
time entered into, and/or may in the future from time to time enter into, one or
more (i) interest rate protection agreements (including, without limitation,
interest rate swaps, caps, floors, collars and similar agreements), and/or
(ii) foreign exchange contracts, currency swap agreements, commodity agreements
or other similar agreements or arrangements designed to protect against the
fluctuations in currency or commodity values (each such agreement or arrangement
with a Hedging Creditor (as hereinafter defined), together with the Existing
Interest Rate Swap Agreement, a “Secured Hedging Agreement”), with any Lender,
any affiliate thereof or a syndicate of financial institutions organized by a
Lender or an affiliate of a Lender (even if any such Lender ceases to be a
Lender under the Credit Agreement for any reason) (any such Lender, affiliate or
other such financial institution that participates therein, together with Calyon
(as counterparty to the Existing Interest Rate Swap Agreement), and in each case
their subsequent successors and assigns, collectively, the “Hedging Creditors”,
and together with the Lender Creditors and each Credit Card Issuer, the “Lender
Secured Creditors”);
WHEREAS, R.J. Reynolds Tobacco Holdings, Inc., a Wholly-Owned Subsidiary of the
Borrower (“RJRTH”) and the Existing Senior Notes Trustee, on behalf of the
holders of the Existing Senior Notes, have entered into the Existing Senior
Notes Indenture, providing for the issuance of Existing Senior Notes by RJRTH;
WHEREAS, the Borrower and the New Senior Notes Trustee, on behalf of the holders
of the New Senior Notes, have entered into the New Senior Notes Indenture,
providing for the issuance from time to time of New Senior Notes by the
Borrower;
WHEREAS, the Borrower and the Refinancing Senior Notes Trustee, on behalf of the
holders of the Refinancing Senior Notes, may from time to time enter into the
Refinancing Senior Notes Indenture, providing for the issuance from time to time
of Refinancing Senior Notes by the Borrower;
WHEREAS, pursuant to the Subsidiary Guaranty, each Pledgor (other than the
Borrower and NA Holdings) has jointly and severally guaranteed to the Lender
Secured Creditors the payment when due of the Guaranteed Obligations (as defined
in the Subsidiary Guaranty);
WHEREAS, pursuant to the Borrower Guaranty, the Borrower has guaranteed to the
Hedging Creditors and the Credit Card Issuers the payment when due of the
Guaranteed Obligations;
WHEREAS, each Specified Existing Senior Notes Pledgor (other than RJRTH) has
jointly and severally guaranteed to the Existing Senior Notes Creditors the
payment when due of principal and interest on the Existing Senior Notes;
WHEREAS, each Specified RAI Senior Notes Pledgor (other than the Borrower) has
jointly and severally guaranteed to the New Senior Notes Creditors the payment
when due of principal and interest on the New Senior Notes;

 



--------------------------------------------------------------------------------



 




WHEREAS, each Specified RAI Senior Notes Pledgor (other than the Borrower) may
from time to time jointly and severally guarantee to the Refinancing Senior
Notes Creditors the payment when due of principal and interest on the
Refinancing Senior Notes;
WHEREAS, RJRTH has issued the RJRTH Intercompany Note in favor of the Borrower
as consideration for, inter alia, (i) the loan by the Borrower to RJRTH in an
aggregate principal amount of $1,650,000,000 made on the Fourth Restatement
Effective Date with the proceeds of the issuance of the Initial New Senior
Notes, (ii) the loan by the Borrower to RJRTH in an aggregate principal amount
of $1,550,000,000 made on the Fourth Restatement Effective Date with the
proceeds of the incurrence of Term Loans under the Credit Agreement, (iii) the
guaranty by the Borrower of all amounts owing by RJRTH to the Existing Senior
Notes Creditors in respect of the Existing Senior Notes, (iv) the assumption by
the Borrower of all indebtedness, liabilities and obligations of RJRTH under the
Third Amended and Restated Credit Agreement and the other Credit Documents to
which it is a party pursuant to the RAI Assumption Agreement and (v) the
Borrower’s agreements in favor of RJRTH under the RAI Existing Senior Notes
Assumption and Indemnification Agreement;
WHEREAS, the capital stock of Reynolds Tobacco is being pledged pursuant to this
Agreement to secure the RJRTH Intercompany Note Obligations;
WHEREAS, certain of the Pledgors have heretofore entered into a Pledge
Agreement, dated as of July 15, 2003, and amended and restated as of July 30,
2004 (as so amended and restated and as the same may be further amended,
restated, modified and/or supplemented from time to time to, but not including,
the date hereof, the “First Amended and Restated Pledge Agreement”);
WHEREAS, the Pledgors desire to further amend and restate the First Amended and
Restated Pledge Agreement in the form of this Agreement;
WHEREAS, the Credit Agreement requires this Agreement be executed and delivered
to the Pledgee by the Pledgors and the Secured Credit Card Agreements, the
Secured Hedging Agreements, the Existing Senior Notes Indenture, the New Senior
Notes Indenture and the RJRTH Intercompany Note require that this Agreement
secure the respective Obligations as provided herein;
WHEREAS, each Pledgor desires to execute this Agreement to satisfy the
requirements described in the preceding paragraph;
NOW, THEREFORE, in consideration of the benefits accruing to each Pledgor, the
receipt and sufficiency of which are hereby acknowledged, each Pledgor hereby
makes the following representations and warranties to the Pledgee and hereby
covenants and agrees with the Pledgee as follows:
1. SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor for the
benefit of the relevant Secured Creditors to secure:
     (i) the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations (including obligations which,
but for the

 



--------------------------------------------------------------------------------



 



automatic stay under Section 362(a) of the Bankruptcy Code, would become due)
and liabilities of each Pledgor, now existing or hereafter incurred under,
arising out of or in connection with each Credit Document to which such Pledgor
is a party (including, without limitation, indemnities, fees and interest
(including all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of the Borrower or any other Credit Party
at the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding)) and the due
performance of and compliance by each Pledgor with the terms of each such Credit
Document (all such obligations and liabilities under this clause (i), except to
the extent consisting of obligations or liabilities with respect to Secured
Credit Card Agreements and Secured Hedging Agreements, being herein collectively
called the “Credit Document Obligations”);
     (ii) the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due) and liabilities of each Pledgor, now existing or hereafter incurred
under, arising out of or in connection with each Secured Credit Card Agreement,
including, all obligations, if any, of each Pledgor under its Guaranty in
respect of Secured Credit Card Agreements (all such obligations and liabilities
under this clause (ii) being herein collectively called the “Credit Card
Obligations”);
     (iii) the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due) and liabilities of each Pledgor, now existing or hereafter incurred
under, arising out of or in connection with each Secured Hedging Agreement,
including, all obligations, if any, of each Pledgor under its Guaranty in
respect of Secured Hedging Agreements (all such obligations and liabilities
under this clause (iii) being herein collectively called the “Hedging
Obligations”);
     (iv) the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due) and liabilities of each Pledgor, now existing or hereafter incurred
under, arising out of or in connection with each Existing Senior Notes Document
to which it is a party (including all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of the Borrower or any other
Credit Party at the rate provided for in the respective documentation, whether
or not a claim for post-petition interest is allowed in any such proceeding) and
the due performance and compliance by each Pledgor with the terms of each such
Existing Senior Notes Document (all such obligations and liabilities under this
clause (iv), being herein collectively called the “Existing Senior Notes
Obligations”);
     (v) the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations (including obligations which,
but for the

 



--------------------------------------------------------------------------------



 



automatic stay under Section 362(a) of the Bankruptcy Code, would become due)
and liabilities of each Pledgor, now existing or hereafter incurred under,
arising out of or in connection with each New Senior Note Document to which it
is a party (including all interest that accrues after the commencement of any
case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of the Borrower or any other Credit Party
at the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding) and the due
performance and compliance by each Pledgor with the terms of each such New
Senior Notes Document (all such obligations and liabilities under this clause
(v) being herein collectively called the “New Senior Notes Obligations”);
     (vi) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities of each Pledgor, now existing or hereafter incurred under,
arising out of or in connection with each Refinancing Senior Notes Document to
which it is a party (including all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of the Borrower or any other Credit Party
at the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding) and the due
performance and compliance by each Pledgor with the terms of each such
Refinancing Senior Notes Document (all such obligations and liabilities under
this clause (vi), being herein collectively called the “Refinancing Senior Notes
Obligations”);
     (vii) if such Pledgor is RJRTH (but, for avoidance of doubt, without
limiting the Obligations of RJRTH arising under any other sub-clause of this
Section 1), the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all principal and accrued but unpaid
interest (including obligations which, but for the automatic stay under Section
362(a) of the Bankruptcy Code, would become due) owing by RJRTH, now existing or
hereafter incurred under, arising out of or in connection with the RJRTH
Intercompany Note (including, without limitation, all interest that accrues
after the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, reorganization or similar proceeding of RJRTH at the
rate provided for in the respective documentation, whether or not a claim for
post-petition interest is allowed in any such proceeding) and the due
performance of and compliance by RJRTH with the terms of the RJRTH Intercompany
Note (all such obligations under this clause (vii) being herein collectively
called the “RJRTH Intercompany Note Obligations”);
     (viii) any and all sums advanced by the Pledgee in order to preserve the
Collateral and/or its security interest therein;
     (ix) in the event of any proceeding for the collection of the Obligations
(as defined below) or the enforcement of this Agreement, after an Event of
Default shall have occurred and be continuing, the reasonable expenses of
retaking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Collateral, or of any

 



--------------------------------------------------------------------------------



 



exercise by the Pledgee of its rights hereunder, together with reasonable
attorneys’ fees and court costs; and
     (x) all amounts paid by any Secured Creditor as to which such Secured
Creditor has the right to reimbursement under Section 11 of this Agreement;
all such obligations, liabilities, sums and expenses set forth in clauses
(i) through (x) of this Section 1 being herein collectively called the
“Obligations”.
2. DEFINITIONS; REPRESENTATIONS. (a) The following capitalized terms used herein
shall have the definitions specified below:
“Additional Senior Notes” shall have the meaning provided in the Credit
Agreement.
“Adverse Claim” has the meaning given such term in Section 8-102(a)(1) of the
UCC.
“Agreement” shall have the meaning set forth in the first paragraph of this
Agreement.
“Applicable Obligations” shall mean (i) for each Pledgor that is a Specified RAI
Senior Notes Pledgor but not a Specified Existing Senior Notes Pledgor, all the
Obligations other than the Existing Senior Notes Obligations and the RJRTH
Intercompany Note Obligations, (ii) for RJRTH (unless and until it becomes a
Specified RAI Senior Notes Pledgor), all the Obligations other than the New
Senior Notes Obligations and the Refinancing Senior Notes Obligations, (iii) for
each Pledgor that is both a Specified RAI Senior Notes Pledgor and a Specified
Existing Senior Notes Pledgor, all the Obligations other than the RJRTH
Intercompany Note Obligations, and (iv) for each Pledgor (other than RJRTH) that
is neither a Specified RAI Senior Notes Pledgor nor a Specified Existing Senior
Notes Pledgor, all the Obligations other than the Existing Senior Notes
Obligations, the New Senior Notes Obligations, the Refinancing Senior Notes
Obligations and the RJRTH Intercompany Note Obligations, provided that (x) the
Existing Senior Notes Obligations shall be excluded from the Applicable
Obligations of a Specified Existing Senior Notes Pledgor, to the extent the
Existing Senior Notes Documents do not require the Existing Senior Notes
Obligations to be secured pursuant to this Agreement (or, in the case of the
Applicable Obligations of the Borrower, to the same extent the Existing Senior
Notes Obligations are excluded from the Applicable Obligations of RJRTH as
provided above in this clause (x)), (y) the New Senior Notes Obligations shall
be excluded from the Applicable Obligations of a Specified RAI Senior Notes
Pledgor, to the extent the New Senior Notes Documents do not require the New
Senior Notes Obligations to be secured pursuant to this Agreement, and (z) the
Refinancing Senior Notes Obligations shall be excluded from the Applicable
Obligations of a Specified RAI Senior Notes Pledgor, to the extent the
Refinancing Senior Notes Documents do not require the Refinancing Senior Notes
Obligations to be secured pursuant to this Agreement.
“Borrower” shall have the meaning provided in the recitals to this Agreement.
          “CA Termination Date” shall have the meaning set forth in Section 18
hereof.
          “Certificated Security” has the meaning given such term in
Section 8-102(a)(4) of the UCC.

 



--------------------------------------------------------------------------------



 



          “Class” shall have the meaning provided in Section 20 hereof.
          “Clearing Corporation” has the meaning given such term in
Section 8-102(a)(5) of the UCC.
          “Collateral” shall have the meaning provided in Section 3.1 hereof.
          “Collateral Accounts” means any and all accounts established and
maintained by the Pledgee in the name of any Pledgor to which Collateral may be
credited.
          “Collateral Proceeds” shall have the meaning provided in Section 9
hereof.
“Credit Agreement” shall have the meaning provided in the recitals to this
Agreement.
“Credit Card Issuer” shall have the meaning provided in the recitals to this
Agreement.
“Credit Card Obligations” shall have the meaning provided in Section 1 hereof.
“Credit Document Obligations” shall have the meaning provided in Section 1
hereof.
“Designated Existing Senior Notes Collateral” shall mean, with respect to any
Specified Existing Senior Notes Pledgor, Collateral owned by such Specified
Existing Senior Notes Pledgor consisting of (i) any shares of stock,
indebtedness or other obligations of a Subsidiary of RJRTH held by or owing to
such Specified Existing Senior Notes Pledgor (other than the Borrower), (ii) any
Principal Property of such Specified Existing Senior Notes Pledgor (other than
the Borrower), or (iii) in the case of the Borrower, at any time prior to the
time RJRTH becomes a Specified RAI Senior Notes Pledgor, the RJRTH Intercompany
Note and all of the Borrower’s rights under this Agreement in its capacity as
the RJRTH Intercompany Note Creditor (including its right to receive proceeds
from any sale or other disposition of the capital stock of Reynolds Tobacco to
repay amounts owing under the RJRTH Intercompany Note).
“Designated RAI Senior Notes Collateral” shall mean, with respect to any
Specified RAI Senior Notes Pledgor, Collateral owned by such Specified RAI
Senior Notes Pledgor consisting of (i) any Principal Property of such Specified
RAI Senior Notes Pledgor, (ii) in the case of RJRTH, at any time on or after the
time RJRTH becomes a Specified RAI Senior Notes Pledgor, the capital stock of
Reynolds Tobacco, (iii) at any time on or after the time RJRTH becomes a
Specified RAI Senior Notes Pledgor, all indebtedness and other obligations owing
by Reynolds Tobacco owned or held by such Specified RAI Senior Notes Pledgor or
(iv) in the case of the Borrower, at any time prior to the time RJRTH becomes a
Specified RAI Senior Notes Pledgor, the RJRTH Intercompany Note and all of the
Borrower’s rights under this Agreement in its capacity as the RJRTH Intercompany
Note Creditor (including its right to receive proceeds from any sale or other
disposition of the capital stock of Reynolds Tobacco to repay amounts owing
under the RJRTH Intercompany Note).
          “Event of Default” shall mean and include (i) any Event of Default
under the Credit Agreement, (ii) any “event of default” under the Existing
Senior Notes Documents, the New Senior Notes Documents or the Refinancing Senior
Notes Documents and (iii) any payment

 



--------------------------------------------------------------------------------



 



default (after the expiration of any applicable grace period) under any Secured
Credit Card Agreement or any Secured Hedging Agreement.
          “Exchange Senior Notes” shall have the meaning provided in the Credit
Agreement.
“Excluded Domestic Entities” shall mean and include each Subsidiary of RJRTH
(other than Reynolds Tobacco).
“Excluded Foreign Entities” shall mean and include one or more direct
Subsidiaries of any Pledgor that is not a Domestic Subsidiary and is (x) a
Subsidiary of RJRTH or (y) designated as an “Excluded Foreign Entity” by the
Borrower pursuant to a written notice delivered to the Pledgee; provided that if
at the time of the delivery (or required delivery) of the financial statements
of the Borrower pursuant to Section 7.01(a) or (b) of the Credit Agreement,
either (i) the aggregate book value of the assets of any Excluded Foreign Entity
(determined on a consolidating basis) as at the last day of the fiscal quarter
or fiscal year, as the case may be, to which such financial statements relate is
equal to or greater than $100,000,000 or (ii) the net sales of any Excluded
Foreign Entity (determined on a consolidating basis) as at the last day of the
fiscal quarter or fiscal year, as the case may be, to which such financial
statements relate is equal to or greater than $100,000,000 (provided that such
net sales shall be determined on a pro forma basis for the 12 months last ended
when determining whether any Person that is the survivor of any merger or
consolidation or that is the transferee of any property or assets from other
Subsidiaries of the Borrower is a Material Subsidiary), then on the 90th day
following the delivery (or required delivery) of such financial statements, such
entity shall cease to be an “Excluded Foreign Entity” for purposes of this
Agreement.
“Excluded Investment Entities” shall mean and include (i) Targacept, Inc., a
Delaware corporation, (ii) Technology Concepts & Design, Inc., a Virginia
corporation, (iii) Intellilink Services, Inc., a Georgia corporation, (iv) Large
Scale Biology Corporation and (v) preferred stock and/or “income notes” of any
investment vehicle owned by the Borrower or any of its Subsidiaries, so long as
(x) such investment vehicle invests solely in debt securities; and (y) either:
(I) such preferred stock and/or “income notes” of such investment vehicle are
owned by the Borrower or its Subsidiaries on the Fourth Restatement Effective
Date; or (II) the aggregate amount of cash used to acquire such preferred stock
and/or “income notes” after the Fourth Restatement Effective Date does not
exceed $35,000,000.00.
“Excluded RJRTH Foreign Subsidiary” shall mean any Subsidiary of RJRTH that is
not a Domestic Subsidiary of RJRTH.
“Existing Senior Notes” shall mean, collectively, (i) RJRTH’s 6.50% Notes due
June 1, 2007 in an initial aggregate principal amount equal to $300,000,000
(ii) RJRTH’s 7.875% Notes due May 15, 2009 in an initial aggregate principal
amount equal to $200,000,000, (iii) RJRTH’s 6.50% Notes due July 15, 2010 in an
initial aggregate principal amount equal to $300,000,000, (iv) RJRTH’s 7.25%
Notes due June 1, 2012 in an initial aggregate principal amount equal to
$450,000,000, and (v) RJRTH’s 7.30% Notes due July 15, 2015 in an initial
aggregate principal amount equal to $200,000,000, in each case as the same may
be amended, modified and/or supplemented from time to time in accordance with
the terms thereof and the Credit Agreement.

 



--------------------------------------------------------------------------------



 



“Existing Senior Notes Creditors” shall mean the Existing Senior Notes Trustee
and the holders of the Existing Senior Notes.
“Existing Senior Notes Documents” shall mean the Existing Senior Notes and the
Existing Senior Notes Indenture.
“Existing Senior Notes Indenture” shall mean, collectively, (i) the indenture,
dated as of May 20, 2002, as amended among RJRTH, the guarantors of the notes
issued pursuant thereto, and The Bank of New York, as trustee and (ii) the
indenture, dated as of May 15, 1999, as amended among RJRTH, the guarantors of
the notes issued pursuant thereto, and The Bank of New York, as trustee, in each
case as the same may be amended, modified and/or supplemented from time to time
in accordance with the terms thereof and the Credit Agreement.
“Existing Senior Notes Obligations” shall have the meaning provided in Section 1
hereof.
“Existing Senior Notes Trustee” shall mean, collectively, the trustee and/or
trustees under the under the Existing Senior Notes Indenture.
“Financial Asset” has the meaning given such term in Section 8-102(a)(9) of the
UCC, provided that the term “Financial Asset” shall not include (i) any capital
stock or other equity interests of any Excluded Domestic Entity or any Excluded
Investment Entity or (ii) any Margin Stock.
“Hedging Creditors” shall have the meaning provided in the recitals to this
Agreement.
“Hedging Obligations” shall have the meaning provided in Section 1 hereof.
“Indemnitees” shall have the meaning set forth in Section 11 hereof.
“Initial New Senior Notes” shall mean, collectively, (i) the Borrower’s 7.25%
Senior Secured Notes due 2013 in an initial aggregate principal amount equal to
$625,000,000, (ii) the Borrower’s 7.625% Senior Secured Notes due 2016 in an
initial aggregate principal amount equal to $775,000,000 and (iii) the
Borrower’s 7.75% Senior Secured Notes due 2018 in an initial aggregate principal
amount equal to $250,000,000, in each case issued pursuant to the New Senior
Notes Indenture, as in effect on the Fourth Restatement Effective Date and as
the same may be amended, modified and/or supplemented from time to time in
accordance with the terms thereof and the Credit Agreement.
“Instrument” has the meaning given such term in Section 9-102(a)(47) of the UCC.
“Investment Property” has the meaning given such term in Section 9-102(a)(49) of
the UCC, provided that the term “Investment Property” shall not include (i) any
capital stock or other Equity Interests of any Excluded Domestic Entity, any
Excluded Investment Entity or any Excluded RJRTH Foreign Subsidiary or (ii) any
Margin Stock.
“Lender Creditors” shall have the meaning provided in the recitals to this
Agreement.
“Lender Secured Creditors” shall have the meaning provided in the recitals to
this Agreement.

 



--------------------------------------------------------------------------------



 



“Lenders” shall have the meaning provided in the recitals to this Agreement.
“Limited Liability Company Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interests in other limited liability
companies), at any time owned or represented by any Limited Liability Company
Interest.
“Limited Liability Company Interest” shall mean the entire limited liability
company interest at any time directly owned by each Pledgor in any limited
liability company; provided that the term “Limited Liability Company Interest”
shall not include any limited liability company interest of any Excluded
Domestic Entity, any Excluded Investment Entity or any Excluded RJRTH Foreign
Subsidiary (with any limited liability company the equity interests of which are
required to be included as “Limited Liability Company Interests” hereunder being
herein called a “Pledged LLC”).
“LSB Note” shall mean that certain Non-Recourse Secured Promissory Note, dated
May 14, 1997, made by Technology Directors II, LLC to R.J. Reynolds Tobacco
Company (as assignee of Reynolds Technologies, Inc.) as amended from time to
time, in an initial aggregate principal amount of $15,000,000.
“New Senior Notes” shall mean (i) the Initial New Senior Notes, (ii) the
Exchange Senior Notes and (iii) the Additional Senior Notes, in each case as the
same may be amended, modified and/or supplemented from time to time in
accordance with the terms thereof and the Credit Agreement.
“New Senior Notes Creditors” shall mean the New Senior Notes Trustee and the
holders of the New Senior Notes.
“New Senior Notes Documents” shall mean the New Senior Notes and the New Senior
Notes Indenture.
“New Senior Notes Indenture” shall mean the Indenture, dated as of May 31, 2006,
among the Borrower, the Subsidiary Guarantors and The Bank of New York, as
trustee, as in effect on the Fourth Restatement Effective Date and as the same
may be amended, modified and/or supplemented from time to time in accordance
with the terms thereof and the Credit Agreement.
“New Senior Notes Obligations” shall have the meaning provided in Section 1
hereof.
“New Senior Notes Trustee” shall mean the trustee under the New Senior Notes
Indenture.
“Notes” shall mean all promissory notes at any time issued to, or held by, any
Pledgor, provided that the term “Note” shall not include the LSB Note.
“Noticed Event of Default” shall have the meaning provided in Section 5 hereof.
“Notified Non-Credit Agreement Event of Default” means (i) the acceleration of
the maturity of any Existing Senior Notes, New Senior Notes or Refinancing
Senior Notes or the failure to pay at maturity any Existing Senior Notes, New
Senior Notes or Refinancing Senior Notes, or the occurrence of any bankruptcy or
insolvency Event of Default under the Existing Senior Notes

 



--------------------------------------------------------------------------------



 



Indenture, the New Senior Notes Indenture or the Refinancing Senior Notes
Indenture, (ii) any Event of Default under a Secured Credit Card Agreement or
(iii) any Event of Default under a Secured Hedging Agreement, in the case of any
event described in clause (i), (ii) or (iii) to the extent the Existing Senior
Notes Trustee, New Senior Notes Trustee or the Refinancing Senior Notes Trustee,
the relevant Credit Card Issuer or the relevant Hedging Creditor, as the case
may be, has given written notice to the Collateral Agent that a “Notified
Non-Credit Agreement Event of Default” exists; provided that such written notice
may only be given if such Event of Default is continuing and, provided further,
that any such Notified Non-Credit Agreement Event of Default shall cease to
exist (I) once there is no longer any Event of Default under the Existing Senior
Notes Indenture, the New Senior Notes Indenture, the Refinancing Senior Notes
Indenture, the respective Secured Credit Card Agreement or the respective
Secured Hedging Agreement, as the case may be, in existence, (II) in the case of
an Event of Default under the Existing Senior Notes Indenture, the New Senior
Notes Indenture or the Refinancing Senior Notes Indenture, after all Existing
Senior Notes Obligations, New Senior Notes Obligations or Refinancing Senior
Notes Obligations, as the case may be, have been repaid in full, (III) in the
case of an Event of Default under a Secured Credit Card Agreement or Secured
Hedging Agreement, such Secured Credit Card Agreement or Secured Hedging
Agreement, as the case may be, has been terminated and all Credit Card
Obligations or Hedging Obligations, as the case may be, thereunder have been
repaid in full, (IV) in the case of an Event of Default under the Existing
Senior Notes Indenture, the New Senior Notes Indenture or the Refinancing Senior
Notes Indenture, if the Existing Senior Notes Creditors, the New Senior Notes
Creditors or the Refinancing Senior Notes Creditors, as the case may be, holding
at least a majority of the aggregate principal amount of the outstanding
Existing Senior Notes, New Senior Notes or the Refinancing Senior Notes, as the
case may be, at such time have rescinded such written notice and (V) in the case
of an Event of Default under a Secured Credit Card Agreement or Secured Hedging
Agreement, the requisite Credit Card Issuers with Credit Card Obligations or
Hedging Creditors with Hedging Obligations, as the case may be, thereunder at
such time have rescinded such written notice.
“Obligations” shall have the meaning provided in Section 1 hereof.
“Partnership Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interests in other partnerships), at any time owned or represented
by any Pledged Partnership or represented by any Partnership Interest.
“Partnership Interest” shall mean the entire partnership interests (whether
general and/or limited partnership interests) at any time directly owned by each
Pledgor in any partnership; provided that the term “Partnership Interest” shall
not include any partnership interest of any Excluded Domestic Entity, any
Excluded Investment Entity or any Excluded RJRTH Foreign Subsidiary (with any
partnership the partnership interests of which are required to be included as
“Partnership Interests” hereunder being herein called a “Pledged Partnership”).
“Pledged Entity” shall mean each Pledged Partnership and each Pledged LLC.
“Pledged Notes” shall mean all Notes at any time pledged or required to be
pledged hereunder.

 



--------------------------------------------------------------------------------



 



“Pledged Limited Liability Company Interests” shall mean all Limited Liability
Company Interests at any time pledged or required to be pledged hereunder.
“Pledged LLC” shall have the meaning provided in the definition of “Limited
Liability Company Interest”.
“Pledged Partnership” shall have the meaning provided in the definition of
“Partnership Interest”.
“Pledged Partnership Interests” shall mean all Partnership Interests at any time
pledged or required to be pledged hereunder.
“Pledgee” shall have the meaning provided in the first paragraph of this
Agreement.
“Pledgor” shall have the meaning provided in the first paragraph of this
Agreement.
“Principal Property” shall have the meaning provided in the Existing Senior
Notes Indenture, the New Senior Notes Indenture or the Refinancing Senior Notes
Indenture (in each case as in effect on the date hereof), as the context may
require.
          “Proceeds” has the meaning given such term in Section 9-102(a)(64) of
the UCC.
          “Pro Rata Share” shall have the meaning provided in Section 9 hereof.
“RAI Senior Notes Obligations” shall mean, collectively, the New Senior Notes
Obligations and the Refinancing Senior Notes Obligations.
“Refinancing Senior Notes” shall have the meaning provided in the Credit
Agreement.
“Refinancing Senior Notes Creditors” shall mean the Refinancing Senior Notes
Trustee and the holders of the Refinancing Senior Notes.
“Refinancing Senior Notes Documents” shall mean, collectively, the Refinancing
Senior Notes and the Refinancing Senior Notes Indenture.
“Refinancing Senior Notes Indenture” shall mean one or more indentures entered
into from time to time providing for the issuance of Refinancing Senior Notes by
the Borrower, in each case as the same may be amended, modified and/or
supplemented from time to time in accordance with the terms thereof and the
Credit Agreement.
“Refinancing Senior Notes Obligations” shall have the meaning provided in
Section 1 hereof.
“Refinancing Senior Notes Trustee” shall mean, collectively, the trustee and/or
trustees under the Refinancing Senior Notes Indenture.
          “Requisite Creditors” shall have the meaning provided in Section 20
hereof.
“Restricted Pledgor” shall mean Lane and Santa Fe.

 



--------------------------------------------------------------------------------



 



          “RJRTH” shall have the meaning provided in the recitals to this
Agreement.
          “RJRTH Intercompany Note” shall mean that certain intercompany
promissory note, dated May 31, 2006, issued by RJRTH in favor of the Borrower as
consideration for , inter alia, (i) the loan by the Borrower to RJRTH in an
aggregate principal amount of $1,650,000,000 made on the Fourth Restatement
Effective Date with the proceeds of the issuance of the Initial New Senior
Notes, (ii) the loan by the Borrower to RJRTH in an aggregate principal amount
of $1,550,000,000 made on the Fourth Restatement Effective Date with the
proceeds of the incurrence of Term Loans, , (iii) the guaranty by the Borrower
of all amounts owing by RJRTH to the Existing Senior Notes Creditors in respect
of the Existing Senior Notes, (iv) the assumption by the Borrower of all
indebtedness, liabilities and obligations of RJRTH under the Third Amended and
Restated Credit Agreement and the other Credit Documents to which it is a party
pursuant to the RAI Assumption Agreement and (v) the Borrower’s agreements in
favor of RJRTH under the RAI Existing Senior Notes Assumption and
Indemnification Agreement, as the same may be amended, modified and/or
supplemented from time to time in accordance with the terms thereof and the
Credit Agreement.
          “RJRTH Intercompany Note Creditor” shall mean the Borrower, in its
capacity as obligee under the RJRTH Intercompany Note.
          “RJRTH Intercompany Note Obligations” shall have the meaning provided
in Section 1 hereof.
          “Secured Credit Card Agreements” shall have the meaning set forth in
the recitals to this Agreement.
          “Secured Creditors” shall mean, collectively, the Lender Secured
Creditors, the Existing Senior Notes Creditors, the New Senior Notes Creditors,
the Refinancing Senior Notes Creditors and the RJRTH Intercompany Note Creditor.
          “Secured Debt Agreements” shall have the meaning provided in Section 5
hereof.
“Secured Hedging Agreement” shall have the meaning provided in the recitals to
this Agreement.
          “Securities Account” has the meaning given such term in
Section 8-501(a) of the UCC.
          “Security” and “Securities” has the meaning given such term in Section
8-102(a)(15) of the UCC and shall in any event also include all Stock and all
Notes, provided that the terms “Security” and “Securities” shall not include
(i) any capital stock or other equity interests of any Excluded Domestic Entity,
any Excluded Investment Entity or any Excluded RJRTH Foreign Subsidiary;
(ii) any Margin Stock; or (iii) excess capital stock of a Foreign Corporation
not required to be pledged hereunder as a result of the application of the first
proviso appearing in the definition of Stock.
          “Security Entitlement” has the meaning given such term in
Section 8-102(a)(17) of the UCC.

 



--------------------------------------------------------------------------------



 



“Specified Existing Senior Notes Pledgor” shall mean the Borrower, RJRTH and
each other Pledgor with Existing Senior Notes Obligations that is a Restricted
Subsidiary (as defined in the Existing Senior Notes Indenture).
“Specified RAI Senior Notes Pledgor” shall mean the Borrower and each Pledgor
with RAI Senior Notes Obligations that is a Restricted Subsidiary (as defined in
the New Senior Notes Indenture). For avoidance of doubt, NA Holdings is not a
“Specified RAI Senior Notes Pledgor”.
“Stock” shall mean (i) all of the issued and outstanding shares of stock of any
corporation (other than a corporation that is not organized under the laws of
the United States or any State or territory thereof (a “Foreign Corporation”))
at any time directly owned by any Pledgor, and (ii) all of the issued and
outstanding shares of capital stock of any Foreign Corporation at any time
directly owned by any Pledgor, provided that such Pledgor shall not be required
to pledge hereunder the capital stock of a Foreign Corporation if more than 65%
of the total combined voting power of all classes of capital stock of any
Foreign Corporation entitled to vote are pledged hereunder (after giving effect
to the pledge of capital stock of such Foreign Corporation by other Pledgors
hereunder), provided further that the term “Stock” shall not include (i) any
capital stock of any Excluded Domestic Entity, any Excluded Investment Entity or
any Excluded RJRTH Foreign Subsidiary, (ii) any Margin Stock and (iii) excess
capital stock of a Foreign Corporation not required to be pledged hereunder as a
result of the application of the preceding proviso.
          “Subsequent Effective Date” shall have the meaning set forth in
Section 18 hereof.
          “Termination Date” shall have the meaning set forth in Section 18
hereof.
          “UCC” means the Uniform Commercial Code as in effect in the State of
New York from time to time; provided that all references herein to specific
sections or sub-sections of the UCC are references to such sections or
subsections, as the case may be, of the Uniform Commercial Code as in effect in
the State of New York on the date hereof.
“Uncertificated Security” has the meaning given such term in
Section 8-102(a)(18) of the UCC.
“Unrestricted Secured Creditor” shall mean each Secured Creditor other than the
RJRTH Intercompany Note Creditor.
(b) Each Pledgor represents and warrants that on the date hereof (or, if later,
the date it first becomes party hereto) and on any Subsequent Effective Date:
(a) each Subsidiary of such Pledgor, and the direct ownership thereof, is listed
on Annex A hereto; (b) the Stock held by such Pledgor consists of the number and
type of shares of the stock of the corporations as described in Annex B hereto;
(c) such Stock constitutes that percentage of the issued and outstanding capital
stock of the issuing corporation as set forth in Annex B hereto; (d) the Notes
held by such Pledgor consist of the promissory notes described in Annex C
hereto; (e) the Limited Liability Company Interests held by such Pledgor
consists of the number and type of interest of the respective Pledged LLC as
described in Annex D hereto; (f) such Limited Liability Company Interests held
by such Pledgor constitute the percentage of the issued and outstanding equity
interests of the respective Pledged LLC as set forth in Annex D hereto for such
Pledgor; (g) except for such immaterial exceptions set forth on Annexes B and C
as may be reasonably

 



--------------------------------------------------------------------------------



 



acceptable to the Pledgee, each such Pledgor is the holder of record and sole
beneficial owner of the Stock, the Notes, the Limited Liability Company
Interests, the Partnership Interests and the Securities identified on Annex G
hereto; (h) the Partnership Interests held by such Pledgor consists of the
number and type of interest of the respective Pledged Partnership as described
in Annex E hereto; (i) the Partnership Interests held by such Pledgor
constitutes that percentage of the entire Partnership Interest of the respective
Pledged Partnership as is set forth in Annex E hereto for such Pledgor; (j) such
Pledgor owns or possesses no other Securities except as described on Annexes B,
C, D, E and G hereto; and (k) such Pledgor has complied with the respective
procedures set forth in Section 3.2(a) with respect to each item of Collateral
described in Annexes B through E hereto and Annex G hereto that is required by
this Agreement to be pledged to the Pledgee on the date hereof (or the
respective Subsequent Effective Date).
3. PLEDGE OF SECURITIES, ETC.
3.1 Pledge. To secure the Applicable Obligations of such Pledgor and for the
purposes set forth in Section 1, each Pledgor does hereby grant, pledge and
assign to the Pledgee for the benefit of the relevant Secured Creditors, and
does hereby create a continuing security interest in favor of the Pledgee for
the benefit of the relevant Secured Creditors in, all of the right, title and
interest in and to the following, whether now existing or hereafter from time to
time acquired (collectively, the “Collateral”):
     (i) each of the Collateral Accounts, including any and all assets of
whatever type or kind deposited by such Pledgor in such Collateral Account,
whether now owned or hereafter acquired, existing or arising, including, without
limitation, all Financial Assets, Investment Property, moneys, checks, drafts,
Instruments, Securities or interests therein of any type or nature deposited or
required by the Credit Agreement or any other Secured Debt Agreement to be
deposited in such Collateral Account, and all investments and all certificates
and other Instruments (including depository receipts, if any) from time to time
representing or evidencing the same, and all dividends, interest, distributions,
cash and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing;
     (ii) all Securities owned by such Pledgor from time to time and all options
and warrants owned by such Pledgor from time to time to purchase Securities;
     (iii) all Limited Liability Company Interests owned by such Pledgor from
time to time and all of such Pledgor’s right, title and interest in each limited
liability company to which such interests relate, whether now existing or
hereafter acquired, including, without limitation:
     (1) all the capital thereof and its interest in all profits, income,
surpluses, losses, Limited Liability Company Assets, distributions and other
payments to which such Pledgor shall at any time be entitled in respect of such
Limited Liability Company Interests;
     (2) all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability

 



--------------------------------------------------------------------------------



 



company agreement or otherwise, whether as contractual obligations, damages,
insurance proceeds or otherwise;
     (3) all of its claims, rights, powers, privileges, authority, options,
security interest, liens and remedies, if any, under any limited liability
company agreement or operating agreement, or at law or otherwise in respect of
such Limited Liability Company Interests;
     (4) all present and future claims, if any, of any of such Pledgor against
any such Pledged LLC for moneys loaned or advanced, for services rendered or
otherwise;
     (5) all of such Pledgor’s rights under any limited liability company
agreement or operating agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of any of such Pledgor relating
to such Limited Liability Company Interests, including any power to terminate,
cancel or modify any limited liability company agreement or operating agreement,
to execute any instruments and to take any and all other action on behalf of and
in the name of any of such Pledgor in respect of such Limited Liability Company
Interest and any such Pledged LLC, to make determinations, to exercise any
election (including, but not limited to, election of remedies) or option or to
give or receive any notice, consent, amendment, waiver or approval, together
with full power and authority to demand, receive, enforce, collect or receipt
for any of the foregoing or for any Limited Liability Company Asset, to enforce
or execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing (with all of the
foregoing rights to be exercisable only upon the occurrence and during the
continuation of a Noticed Event of Default); and
     (6) all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
     (iv) all Partnership Interests owned by such Pledgor from time to time and
all of such Pledgor’s right, title and interest in each partnership to which
such interests relate, whether now existing or hereafter acquired, including,
without limitation:
     (1) all of the capital thereof and its interest in all profits, income,
surplus, losses, Partnership Assets, distributions and other payments to which
such Pledgor shall at any time be entitled in respect of any such Partnership
Interest;
     (2) all other payments due or to become due to such Pledgor in respect of
any such Partnership Interest, whether under any partnership agreement or

 



--------------------------------------------------------------------------------



 



otherwise, whether as contractual obligations, damages, insurance proceeds or
otherwise;
     (3) all of its claims, rights, powers, privileges, authority, options,
security interest, liens and remedies, if any, under any partnership or other
agreement or at law or otherwise in respect of any such Partnership Interest;
     (4) all present and future claims, if any, of such Pledgor against any
Pledged Partnership for moneys loaned or advanced, for services rendered or
otherwise;
     (5) all of such Pledgor’s rights under any partnership agreement or at law
to exercise and enforce every right, power, remedy, authority, option and
privilege of such Pledgor relating to any Partnership Interest, including any
power, if any, to terminate, cancel or modify any general or limited partnership
agreement, to execute any instruments and to take any and all other action on
behalf of and in the name of such Pledgor in respect of such Partnership
Interest and any Pledged Partnership, to make determinations, to exercise any
election (including, but not limited to, election of remedies) or option or to
give or receive any notice, consent, amendment, waiver or approval, together
with full power and authority to demand, receive, enforce, collect, or receipt
for any of the foregoing or for any Partnership Asset, to enforce or execute any
checks, or other instruments or orders, to file any claims and to take any
action in connection with any of the foregoing (with all of the foregoing rights
to be exercisable only upon the occurrence and during the continuation of a
Noticed Event of Default);
     (6) all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
     (v) all Financial Assets and Investment Property owned by such Pledgor from
time to time;
     (vi) in the case of the Borrower, the RJRTH Intercompany Note and all
rights of the Borrower hereunder in its capacity as the RJRTH Intercompany Note
Creditor (including all rights to receive proceeds from any sale or other
disposition of the capital stock of Reynolds Tobacco pledged to secure RJRTH
Intercompany Note Obligations);
     (vii) all Security Entitlements owned by such Pledgor from time to time in
any and all of the foregoing; and
     (viii) all Proceeds of any and all of the foregoing.
; provided that, notwithstanding the foregoing, (1) the Collateral that secures
the Existing Senior Notes Obligations of a Specified Existing Senior Notes
Pledgor shall be limited to Designated Existing Senior Notes Collateral owned by
such Specified Existing Senior Notes Pledgor, all of

 



--------------------------------------------------------------------------------



 



which Collateral shall also ratably secure all other Applicable Obligations of
such Specified Existing Senior Notes Pledgor, and the Collateral Proceeds with
respect to any item of Collateral owned by a Specified Existing Senior Notes
Pledgor that are to be applied to the Existing Senior Notes Obligations shall be
limited to Collateral Proceeds resulting from the sale, other disposition of or
other realization upon, and other moneys received in respect of, the Designated
Existing Senior Notes Collateral of such Specified Existing Senior Notes
Pledgor, with such Collateral Proceeds to also be applied ratably to all other
Applicable Obligations of such Specified Existing Senior Notes Pledgor, (2) the
Collateral that secures the RAI Senior Notes Obligations of a Specified RAI
Senior Notes Pledgor shall be limited to Designated RAI Senior Notes Collateral
owned by such Specified RAI Senior Notes Pledgor, all of which Collateral shall
also ratably secure all other Applicable Obligations of such Specified RAI
Senior Notes Pledgor, and the Collateral Proceeds with respect to any item of
Collateral owned by a Specified RAI Senior Notes Pledgor that are to be applied
to the RAI Senior Notes Obligations shall be limited to Collateral Proceeds
resulting from the sale, other disposition of or other realization upon, and
other moneys received in respect of, the Designated RAI Senior Notes Collateral
of such Specified RAI Senior Notes Pledgor, with such Collateral Proceeds to
also be applied ratably to all other Applicable Obligations of such Specified
RAI Senior Notes Pledgor, (3) the Collateral that secures the RJRTH Intercompany
Note Obligations of RJRTH shall be limited to the capital stock of Reynolds
Tobacco owned by RJRTH, and the Collateral Proceeds with respect to the capital
stock of Reynolds Tobacco owned by RJRTH that are to be applied to the RJRTH
Intercompany Note Obligations shall be limited to Collateral Proceeds from the
sale, other disposition of or other realization upon, and other moneys received
in respect of, such capital stock of Reynolds Tobacco, (4) prior to (but not
after) the time RJRTH becomes a Specified RAI Senior Notes Pledgor, the capital
stock of Reynolds Tobacco shall not secure any Obligations other than the RJRTH
Intercompany Note Obligations, (5) at any time prior to the exchange of at least
51% in aggregate principal amount of each series of Existing Senior Notes for
Exchange Senior Notes as contemplated by the definition of “Exchange Senior
Notes” in the Credit Agreement (and the elimination of the lien covenant in the
Existing Senior Notes Indenture as consented to by the requisite holders of the
Existing Senior Notes), the term “Collateral” as used herein shall not include
any indebtedness or other obligations owing by a Subsidiary of RJRTH to RJRTH or
any of its Subsidiaries, (6) at any time on and after RJRTH becomes a Specified
RAI Senior Notes Pledgor, the capital stock of Reynolds Tobacco owned by RJRTH
shall cease to secure the RJRTH Intercompany Note Obligations, and (7) in the
case of any sale, assignment, transfer or grant of a security interest hereunder
by a Restricted Pledgor only, the term “Collateral” shall not include any
Collateral (determined as provided herein without regard to this clause (7)) of
such Restricted Pledgor other than (x) Collateral of the type described in
clause (i) of Section 3.1 and (y) all other Collateral of the type which may be
perfected by the filling of a UCC-1 financing statement in any relevant
jurisdiction.
          3.2. Procedures. (a) To the extent that any Pledgor at any time or
from time to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall automatically (and without the taking of any
action by the respective Pledgor) be pledged pursuant to Section 3.1 of this
Agreement and, in addition thereto, such Pledgor shall (to the extent provided
below) take the following actions for the benefit of the Pledgee and the other
relevant Secured Creditors as set forth below as promptly as practicable and, in
any event, within 10 Business Days after it obtains such Collateral, provided
that, notwithstanding the foregoing, (i) in the case of Collateral consisting of
an Uncertificated Security, Limited Liability Company

 



--------------------------------------------------------------------------------



 



    Interest or Partnership Interest of a Person which is not a Subsidiary of
such Pledgor and a security interest in which is to be perfected by taking an
action specified in sub-clause (ii) or (iv)(2) below, such Pledgor shall have
30 days after it obtains such Collateral to take the respective action required
by said sub-clause, (ii) in the case of Collateral a security interest in which
is to be perfected by taking an action specified in sub-clause (iii) below, such
Pledgor shall have 90 days after the Fourth Restatement Effective Date (or, if
such Collateral is acquired after the Fourth Restatement Effective Date, the
date it obtains such Collateral) to take the respective action required by said
sub-clause, (iii) in the case of any Security, Stock, Limited Liability Company
Interest or Partnership Interest of an Excluded Foreign Entity, such Pledgor
owning the same shall only be required to take the respective action specified
below on the date such Excluded Foreign Entity ceases to qualify as an “Excluded
Foreign Entity” in accordance with the definition thereof and (iv) in the case
of any Security, Stock, Limited Liability Company Interest or Partnership
Interest of any Domestic Subsidiary of the Borrower which is not (or is not
required pursuant to the terms of the Credit Agreement to be) a Credit Party
owned by such Pledgor, such Pledgor shall not be required (until such time, if
any, as such Subsidiary shall become a Credit Party) to take any of the actions
specified in clause (i), (ii), (iii) or (iv) below, so long as such Pledgor has
taken all actions required by Section 3.2(b)(ii) below with respect to such
Collateral:

     (i) with respect to a Certificated Security (other than a Certificated
Security credited on the books of a Clearing Corporation), the respective
Pledgor shall deliver such Certificated Security to the Pledgee, indorsed to the
Pledgee or indorsed in blank;
     (ii) with respect to an Uncertificated Security (other than an
Uncertificated Security credited on the books of a Clearing Corporation), the
respective Pledgor shall cause the issuer of such Uncertificated Security (or,
in the case of an issuer that is not a Subsidiary of such Pledgor, will use
reasonable efforts to cause such issuer) to duly authorize and execute, and
deliver to the Pledgee, an agreement for the benefit of the Pledgee and the
other relevant Unrestricted Secured Creditors substantially in the form of Annex
F hereto (appropriately completed to the reasonable satisfaction of the Pledgee
and with such modifications, if any, as shall be reasonably satisfactory to the
Pledgee) pursuant to which, subject to Section 5 hereof, such issuer agrees to
comply with any and all instructions originated by the Pledgee without further
consent by the registered owner and not to comply with instructions regarding
such Uncertificated Security (and any Partnership Interest and Limited Liability
Company Interest issued by such issuer) originated by any other Person other
than a court of competent jurisdiction; provided that in the case of an
Uncertificated Security issued by a Person that is organized under the laws of a
jurisdiction other than the United States or any state thereof, such Pledgor
shall enter into a Foreign Pledge Agreement and comply with the requirements of
Section 16(d) as if said Person had been (but then ceased to be) an Excluded
Foreign Entity,
     (iii) with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation (including a Federal Reserve Bank, Participants Trust
Company or The Depository Trust Company), the respective Pledgor shall promptly
notify the Pledgee thereof and shall promptly take (x) all actions required
(i) to comply with the applicable rules of such Clearing Corporation and (ii) to
perfect the security interest of the Pledgee

 



--------------------------------------------------------------------------------



 



under applicable law (including, in any event, under Sections 9-314(a) and (b),
9-106 and 8-106(d) of the UCC) and (y) such other actions as the Pledgee deems
reasonably necessary or desirable to effect the foregoing;
     (iv) with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Interest
credited on the books of a Clearing Corporation), (1) if such Partnership
Interest or Limited Liability Company Interest is represented by a certificate
and is a Security for purposes of the UCC, the procedure set forth in
Section 3.2(a)(i) hereof, and (2) if such Partnership Interest or Limited
Liability Company Interest is not represented by a certificate or is not a
Security for purposes of the UCC, the procedure set forth in Section 3.2(a)(ii)
hereof;
     (v) with respect to any Note, delivery of such Note to the Pledgee,
indorsed to the Pledgee or indorsed in blank; and
     (vi) with respect to cash proceeds, (i) establishment by the Pledgee of a
cash account in the name of such Pledgor over which the Pledgee shall have
exclusive and absolute control and dominion (and no withdrawals or transfers may
be made therefrom by any Person except with the prior written consent of the
Pledgee) and (ii) deposit of such cash in such cash account.
          (b) In addition to the actions required to be taken pursuant to
Section 3.2(a) hereof, each Pledgor shall take the following additional actions
with respect to the Collateral:
     (i) with respect to all Collateral of such Pledgor whereby or with respect
to which the Pledgee may obtain “control” thereof within the meaning of
Section 8-106 of the UCC (or under any provision of the UCC as same may be
amended or supplemented from time to time, or under the laws of any relevant
State other than the State of New York), the respective Pledgor shall take all
actions as may be reasonably requested from time to time by the Pledgee so that
“control” of such Collateral is obtained and at all times held by the Pledgee;
and
     (ii) each Pledgor shall from time to time cause appropriate financing
statements (on Form UCC-1 or other appropriate form) under the Uniform
Commercial Code as in effect in the various relevant States, covering all
Collateral hereunder (with the form of such financing statements to be
satisfactory to the Pledgee), to be filed in the relevant filing offices so that
at all times the Pledgee has a security interest in all Investment Property and
other Collateral which is perfected by the filing of such financing statements
(in each case to the maximum extent perfection by filing may be obtained under
the laws of the relevant States, including, without limitation, Section 9-312(a)
of the UCC).
          3.3. Subsequently Acquired Collateral. If any Pledgor shall acquire
(by purchase, stock dividend or similar distribution or otherwise) any
additional Collateral at any time or from time to time after the date hereof,
such Collateral shall automatically (and without any further action being
required to be taken) be subject to the pledge and security interests created
pursuant to Section 3.1 hereof and, furthermore, the respective Pledgor will
promptly thereafter take (or

 



--------------------------------------------------------------------------------



 



cause to be taken) all action with respect to such Collateral in accordance with
the procedures set forth in Section 3.2 hereof, and will promptly thereafter
deliver to the Pledgee (i) a certificate executed by a principal executive
officer of such Pledgor describing such Collateral and certifying that the same
has been duly pledged in favor of the Pledgee (for the benefit of the relevant
Unrestricted Secured Creditors entitled thereto) hereunder and (ii) supplements
to Annexes A through E hereto as are reasonably necessary to cause such annexes
to be complete and accurate at such time, provided that unless specifically
requested by the Collateral Agent, such updated Annexes shall not be required to
include any after-acquired Securities pledged to the Pledgee pursuant to the
procedures set forth in Section 3.2(a)(iii). Notwithstanding the foregoing, no
Pledgor shall be required at any time to pledge hereunder any Stock which will
result in more than 65% of the total combined voting power of all classes of
capital stock of any Foreign Corporation entitled to vote being pledged
hereunder.
3.4. Transfer Taxes. Each pledge of Collateral under Section 3.1 or Section 3.3
hereof shall be accompanied by any transfer tax stamps required in connection
with the pledge of such Collateral.
4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Pledgee shall have the
right to appoint one or more sub-agents for the purpose of retaining physical
possession of the Collateral, which may be held (in the discretion of the
Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank or,
following a Noticed Event of Default which is continuing, in favor of the
Pledgee or any nominee or nominees of the Pledgee or a sub-agent appointed by
the Pledgee.
5. VOTING, ETC., WHILE NO EVENT OF DEFAULT. Unless and until a Noticed Event of
Default shall have occurred and be continuing, each Pledgor shall be entitled to
exercise all voting rights attaching to any and all Collateral owned by it, and
to give consents, waivers or ratifications in respect thereof; provided that no
vote shall be cast or any consent, waiver or ratification given or any action
taken which would violate, result in breach of any covenant contained in, or be
inconsistent with, any of the terms of this Agreement, the Credit Agreement, any
other Credit Document, any Existing Senior Notes Document, any New Senior Notes
Document, any Refinancing Senior Notes Document, any Secured Credit Agreement or
any Secured Hedging Agreement (collectively, the “Secured Debt Agreements”), or
which would have the effect of impairing in any material respect the value of
the Collateral or any material part thereof or impairing the position or
interests of the Pledgee or any other Secured Creditor therein, provided
however, each Pledgor shall be permitted to amend and/or modify intercompany
notes constituting Collateral in the ordinary course of business and consistent
with past practices. All such rights of a Pledgor to vote and to give consents,
waivers and ratifications shall cease in case a Noticed Event of Default shall
occur and be continuing and Section 7 hereof shall become applicable. As used
herein, a “Noticed Event of Default” shall mean (i) an Event of Default with
respect to a Credit Party under Section 9.05 of the Credit Agreement and
(ii) any other Event of Default in respect of which the Pledgee has given the
Borrower notice that such Event of Default constitutes a “Noticed Event of
Default”.
6. DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until a Noticed Event of
Default shall have occurred and be continuing, all cash dividends,
distributions, cash Proceeds or other amounts payable in respect of the
Collateral shall be paid to the respective Pledgor; provided that

 



--------------------------------------------------------------------------------



 



all dividends or other amounts payable in respect of the Collateral which are
determined by the Pledgee, to represent in whole or in part an extraordinary,
liquidating or other distribution in return of capital not permitted by the
Credit Agreement shall be paid, to the extent so determined to represent an
extraordinary, liquidating or other distribution in return of capital, to the
Pledgee and retained by it as part of the Collateral (unless such cash dividends
are applied to repay the Obligations pursuant to Section 9 of this Agreement).
The Pledgee shall also be entitled to receive directly, and to retain as part of
the Collateral:
     (i) all other or additional stock, notes, limited liability company
interests, partnership interests, instruments or other securities or property
(other than cash) paid or distributed by way of dividend or otherwise in respect
of the Collateral;
     (ii) all other or additional stock, notes, limited liability company
interests, partnership interests, instruments or other securities or property
(including cash) paid or distributed in respect of the Collateral by way of
stock-split, spin-off, split-up, reclassification, combination of shares or
similar rearrangement; and
     (iii) all other or additional stock, notes, limited liability company
interests, partnership interests, instruments or other securities or property
(including cash) which may be paid in respect of the Collateral by reason of any
consolidation, merger, exchange of stock, conveyance of assets, liquidation or
similar corporate, partnership or other reorganization.
Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive proceeds of the Collateral in any form in accordance
with Section 3 of this Agreement. All dividends, distributions or other payments
which are received by the respective Pledgor contrary to the provisions of this
Section 6 or Section 7 shall be received in trust for the benefit of the Pledgee
and shall be forthwith paid over to the Pledgee as Collateral in the same form
as so received (with any necessary endorsement).
7. REMEDIES IN CASE OF AN EVENT OF DEFAULT. In case a Noticed Event of Default
shall have occurred and be continuing, the Pledgee shall be entitled to exercise
all of the rights, powers and remedies (whether vested in it by this Agreement
or by any other Secured Debt Agreement or by law) for the protection and
enforcement of its rights in respect of the Collateral, including, without
limitation, all the rights and remedies of a secured party upon default under
the Uniform Commercial Code as in effect in any relevant jurisdiction, and the
Pledgee shall be entitled, without limitation, to exercise any or all of the
following rights, which each Pledgor hereby agrees to be commercially
reasonable:
     (i) to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 to such Pledgor;
     (ii) to transfer all or any part of the Collateral into the Pledgee’s name
or the name of its nominee or nominees;
     (iii) to accelerate any Pledged Note which may be accelerated in accordance
with its terms, and take any other lawful action to collect upon any Pledged
Note (including, without limitation, to make any demand for payment thereon);

 



--------------------------------------------------------------------------------



 



     (iv) to vote all or any part of the Collateral (in each case whether or not
transferred into the name of the Pledgee) and give all consents, waivers and
ratifications in respect of the Collateral and otherwise act with respect
thereto as though it were the outright owner thereof (each Pledgor hereby
irrevocably constituting and appointing the Pledgee the proxy and
attorney-in-fact of such Pledgor, with full power of substitution to do so);
     (v) at any time or from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance or advertisement or
to redeem or otherwise (all of which are hereby waived by each Pledgor), for
cash, on credit or for other property, for immediate or future delivery without
any assumption of credit risk, and for such price or prices and on such terms as
the Pledgee in its reasonable discretion may determine, provided that at least
10 days’ notice of the time and place of any such sale shall be given to such
Pledgor. The Pledgee shall not be obligated to make such sale of Collateral
regardless of whether any such notice of sale has theretofore been given. Each
purchaser at any such sale shall hold the property so sold absolutely free from
any claim or right on the part of any Pledgor, and each Pledgor hereby waives
and releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security for the Obligations or otherwise. At any such sale, unless prohibited
by applicable law, the Pledgee on behalf of all Secured Creditors (or certain of
them) may bid for and purchase all or any part of the Collateral so sold free
from any such right or equity of redemption. Neither the Pledgee nor any other
Unrestricted Secured Creditor shall be liable for failure to collect or realize
upon any or all of the Collateral or for any delay in so doing nor shall it be
under any obligation to take any action whatsoever with regard thereto; and
     (vi) to set-off any and all Collateral against any and all Obligations, and
to withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations.
8. REMEDIES, ETC., CUMULATIVE. Each right, power and remedy of the Pledgee
provided for in this Agreement or any other Secured Debt Agreement, or now or
hereafter existing at law or in equity or by statute shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
The exercise or beginning of the exercise by the Pledgee or any other Secured
Creditor of any one or more of the rights, powers or remedies provided for in
this Agreement or any other Secured Debt Agreement or now or hereafter existing
at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Pledgee or any other Secured Creditor of
all such other rights, powers or remedies, and no failure or delay on the part
of the Pledgee or any other Secured Creditor to exercise any such right, power
or remedy shall operate as a waiver thereof. Unless otherwise required by the
Credit Documents, no notice to or demand on any Pledgor in any case shall
entitle it to any other or further notice or demand in similar other
circumstances or constitute a waiver of any of the rights of the Pledgee or any
other Secured Creditor to any other further action in any circumstances without
demand or notice. By accepting the benefits of this Agreement, the Secured
Creditors expressly acknowledge and agree that (x) this Agreement may be
enforced only by the action of

 



--------------------------------------------------------------------------------



 



the Pledgee acting upon the instructions of the Required Lenders or, if the CA
Termination Date has occurred, the holders of a majority of the outstanding
principal amount of all remaining Obligations, provided that if prior to the CA
Termination Date a payment default with respect to at least $300,000,000
principal amount in the aggregate of Existing Senior Notes, New Senior Notes
and/or Refinancing Senior Notes has continued for at least 180 days (and such
defaulted payment has not been received pursuant to a drawing under any letter
of credit), the holders of a majority of the outstanding principal amount of the
Indebtedness subject to such payment default or defaults can direct the Pledgee
to commence and continue enforcement of the Liens created hereunder, which the
Pledgee shall comply with subject to receiving any indemnity which it reasonably
requests, provided further that the Pledgee shall thereafter comply only with
the directions of the Required Lenders as to how to carry out such enforcement
so long as such directions are not adverse to the aforesaid directions of the
holders of Indebtedness subject to such payment default or defaults and (y) no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies shall be exercised
exclusively by the Pledgee for the benefit of the Secured Creditors as their
interests may appear upon the terms of this Agreement.
9. APPLICATION OF PROCEEDS. (a) All moneys collected by the Pledgee upon any
sale, other disposition of or other realization upon any Collateral pursuant to
the terms of this Agreement, together with all other moneys received by the
Pledgee hereunder (collectively, the “Collateral Proceeds”), shall be applied
(subject to the payment rules set forth more specifically in Section 9(c) below)
as follows:
     (i) first, to the payment of all Obligations owing to the Pledgee of the
type described in clauses (viii), (ix) and (x) of Section 1 herein;
     (ii) second, to the extent proceeds of the sale, other disposition of or
other realization upon any item of Collateral remain after the application
pursuant to preceding clause (i), an amount equal to the outstanding Applicable
Obligations secured by such item of Collateral shall be paid to the Secured
Creditors as their interests may appear, with (x) each Secured Creditor
receiving an amount equal to its outstanding Applicable Obligations secured by
such item of Collateral or, if the proceeds are insufficient to pay in full all
such Applicable Obligations, its Pro Rata Share of the amount so remaining to be
distributed and (y) in the case of the Credit Document Obligations, the Existing
Senior Notes Obligations, the New Senior Notes Obligations, the Refinancing
Senior Notes Obligations and the RJRTH Intercompany Note Obligations included in
such Applicable Obligations, any such amount to be applied (1) first to the
payment of interest in respect of the unpaid principal amount of Loans, Existing
Senior Notes, New Senior Notes, Refinancing Senior Notes or the RJRTH
Intercompany Note, as the case may be, (2) second to the payment of principal of
Loans, Existing Senior Notes, New Senior Notes, Refinancing Senior Notes or the
RJRTH Intercompany Note, as the case may be, and (3) third to the other Credit
Document Obligations, Existing Senior Notes Obligations, New Senior Notes
Obligations, Refinancing Senior Notes Obligations or RJRTH Intercompany Note
Obligations, as the case may be; and

 



--------------------------------------------------------------------------------



 



     (iii) third, to the extent proceeds remain after the application pursuant
to the preceding clauses (i) and (ii), to the relevant Pledgor or, to the extent
directed by such Pledgor or a court of competent jurisdiction, to whomever may
be lawfully entitled to receive such surplus.
(b) For purposes of this Agreement, “Pro Rata Share” shall mean when calculating
a Secured Creditor’s portion of any distribution or amount pursuant to clause
(a) above, the amount (expressed as a percentage) equal to a fraction the
numerator of which is the then outstanding amount of the relevant Applicable
Obligations secured by the relevant item of Collateral owed such Secured
Creditor and the denominator of which is the then outstanding amount of all
Applicable Obligations secured by the relevant item of Collateral.
(c) All payments required to be made to (i) the Lender Creditors hereunder shall
be made to the Administrative Agent for the account of the respective Lender
Creditors, (ii) the Credit Card Issuers hereunder shall be made to the Credit
Card Issuer(s) under the applicable Secured Credit Card Agreement, (iii) the
Hedging Creditors hereunder shall be made to the paying agent under the
applicable Secured Hedging Agreement or, in the case of Secured Hedging
Agreements without a paying agent, directly to the applicable Hedging Creditors,
(iv) the Existing Senior Notes Creditors hereunder shall be made to the Existing
Senior Notes Trustee for the account of the respective Existing Senior Notes
Creditors, (v) the New Senior Notes Creditors hereunder shall be made to the New
Senior Notes Trustee for the account of the respective New Senior Notes
Creditors, (vi) the Refinancing Senior Notes Creditors hereunder shall be made
to the Refinancing Senior Notes Trustee for the account of the respective
Refinancing Senior Notes Creditors and (vii) the RJRTH Intercompany Note
Creditor hereunder shall be made to the other Secured Creditors as otherwise
provided above in Section 9(a)(ii) (for purposes of such Section, treating
amounts which would (in the absence of the pledge by the Borrower of the
Collateral described in clause (vi) of Section 3.1) be paid to the RJRTH
Intercompany Note Creditor as Collateral pledged to secure the Applicable
Obligations of such other Secured Creditors) (or, in the circumstances
contemplated by Section 9(a)(iii), to the RJRTH Intercompany Note Creditor).
(d) For purposes of applying payments received in accordance with this
Section 9, the Pledgee shall be entitled to rely upon (i) the Administrative
Agent for a determination of the outstanding Credit Document Obligations,
(ii) any Credit Card Issuer for a determination of the outstanding Credit Card
Obligations owed to such Credit Card Issuer, (iii) any Hedging Creditor for a
determination of the outstanding Hedging Obligations owed to such Hedging
Creditor, (iv) the Existing Senior Notes Trustee for a determination of the
outstanding Existing Senior Notes Obligations, (v) the New Senior Notes Trustee
for a determination of the outstanding New Senior Notes Obligations, (vi) the
Refinancing Senior Notes Trustee for a determination of the outstanding
Refinancing Senior Notes Obligations and (vii) the RJRTH Intercompany Note
Creditor for a determination of the outstanding RJRTH Intercompany Note
Obligations. Unless it has actual knowledge (including by way of written notice
from a Secured Creditor) to the contrary, the Administrative Agent under the
Credit Agreement, in furnishing information pursuant to the preceding sentence,
and the Pledgee, in acting hereunder, shall be entitled to assume that no Credit
Document Obligations other than principal, interest and regularly accruing fees
are owing to any Lender Creditor.

 



--------------------------------------------------------------------------------



 



(e) It is understood and agreed that each Pledgor shall remain liable to the
extent of any deficiency between (x) the amount of the Obligations for which it
is responsible directly or as a Guarantor that are satisfied with proceeds of
the Collateral and (y) the aggregate outstanding amount of such Obligations.
10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
the sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.
11. INDEMNITY. Each Pledgor jointly and severally agrees (i) to indemnify and
hold harmless the Pledgee and each other Unrestricted Secured Creditor and their
respective successors, assigns, employees, agents and affiliates (individually,
an “Indemnitee,” and collectively the “Indemnitees”) from and against any and
all claims, demands, losses, judgments and liabilities (including liabilities
for penalties) of whatsoever kind or nature, and (ii) to reimburse each
Indemnitee for all reasonable costs and expenses, including reasonable
attorneys’ fees, in each case growing out of or resulting from this Agreement or
the exercise by any Indemnitee of any right or remedy granted to it hereunder or
under any other Secured Debt Agreement (but excluding any claims, demands,
losses, judgments and liabilities or expenses to the extent incurred by reason
of gross negligence or willful misconduct of such Indemnitee (as determined by a
court of competent jurisdiction in a final and non-appealable decision)). In no
event shall the Pledgee be liable, in the absence of gross negligence or willful
misconduct on its part, for any matter or thing in connection with this
Agreement other than to account for moneys or other property actually received
by it in accordance with the terms hereof. If and to the extent that the
obligations of any Pledgor under this Section 11 are unenforceable for any
reason, such Pledgor hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations which is permissible under
applicable law.
12. PLEDGEE NOT BOUND. (a) Nothing herein shall be construed to make the Pledgee
or any other Unrestricted Secured Creditor liable as a general partner or
limited partner of any Pledged Partnership or a member of any Pledged LLC and
the Pledgee or any other Unrestricted Secured Creditor by virtue of this
Agreement or otherwise (except as referred to in the following sentence) shall
not have any of the duties, obligations or liabilities of a general partner or
limited partner of any Pledged Partnership or a member of any Pledged LLC. The
parties hereto expressly agree that, unless the Pledgee shall become the
absolute owner of the respective Pledged Partnership Interest, Pledged Limited
Liability Company Interest or Security pursuant hereto, this Agreement shall not
be construed as creating a partnership or joint venture among the Pledgee, any
other Unrestricted Secured Creditor and/or any Pledgor.
(b) Except as provided in the last sentence of paragraph (a) of this Section,
the Pledgee, by accepting this Agreement, did not intend to become a general
partner or limited partner of any Pledged Partnership or a member of any Pledged
LLC or otherwise be deemed to be a co-venturer with respect to any Pledgor, any
Pledged Partnership or any Pledged LLC., either before or after an Event of
Default shall have occurred. The Pledgee shall have only those powers set

 



--------------------------------------------------------------------------------



 



forth herein and shall assume none of the duties, obligations or liabilities of
a general partner or limited partner of any Pledged Partnership or a member of
any Pledged LLC or of any Pledgor.
(c) Neither the Pledgee nor any other Unrestricted Secured Creditor shall be
obligated to perform or discharge any obligation of any Pledgor as a result of
the collateral assignment hereby effected.
(d) The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee to appear in or defend any action or proceeding
relating to the Collateral to which it is not a party, or to take any action
hereunder or thereunder, or to expend any money or incur any expenses or perform
or discharge any obligation, duty or liability under the Collateral.
13. FURTHER ASSURANCES. (a) Each Pledgor agrees that it will join with the
Pledgee in executing and, at such Pledgor’s own expense, file and refile under
the Uniform Commercial Code such financing statements, continuation statements
and other documents in such offices as the Pledgee may reasonably deem necessary
or appropriate and wherever required or permitted by law in order to perfect and
preserve the Pledgee’s security interest in the Collateral hereunder and hereby
authorizes the Pledgee to file financing statements and amendments thereto
relative to all or any part of the Collateral without the signature of such
Pledgor where permitted by law, and agrees to do such further acts and things
and to execute and deliver to the Pledgee such additional conveyances,
assignments, agreements and instruments as the Pledgee may reasonably require or
reasonably deem advisable to carry into effect the purposes of this Agreement or
to further assure and confirm unto the Pledgee its rights, powers and remedies
hereunder or thereunder.
(b) Each Pledgor hereby appoints the Pledgee, such Pledgor’s attorney-in-fact,
with full authority in the place and stead of such Pledgor and in the name of
such Pledgor or otherwise, from time to time after the occurrence and during the
continuance of an Event of Default, in the Pledgee’s reasonable discretion to
take any action and to execute any instrument which the Pledgee may reasonably
deem necessary or advisable to accomplish the purposes of this Agreement.
14. THE PLEDGEE AS COLLATERAL AGENT. The Pledgee will hold in accordance with
this Agreement all items of the Collateral at any time received under this
Agreement. It is expressly understood and agreed that the obligations of the
Pledgee as holder of the Collateral and interests therein and with respect to
the disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in this Agreement. The Pledgee shall act hereunder on the
terms and conditions set forth herein and in Annex M to the Security Agreement,
the terms of which shall be deemed incorporated herein by reference as fully as
if same were set forth herein in their entirety (for such purpose, treating each
reference to the “Security Agreement” as a reference to this Agreement, each
reference to the “Collateral Agent” as a reference to the Pledgee, each
reference to an “Assignor” as a reference to a “Pledgor” and each reference to a
“Secured Creditor” and a “Secured Debt Agreement” as a reference to a “Secured
Creditor” or a “Secured Debt Agreement”, as the case may be, as defined herein).

 



--------------------------------------------------------------------------------



 



15. TRANSFER BY THE PLEDGORS. No Pledgor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein if prohibited by the terms of this
Agreement or any other Secured Debt Agreement.
16. REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS. (a) Each Pledgor represents,
warrants and covenants that:
     (i) it is the legal, record and beneficial owner of, and has good and
marketable title to, all Collateral consisting of one or more Securities pledged
by it hereunder, subject to no pledge, lien, mortgage, hypothecation, security
interest, charge, option or other encumbrance whatsoever, except the liens and
security interests created by this Agreement and Permitted Liens;
     (ii) it has full power, authority and legal right to pledge all the
Collateral pledged by it pursuant to this Agreement without the consent of any
other Person;
     (iii) this Agreement has been duly authorized, executed and delivered by
such Pledgor and constitutes a legal, valid and binding obligation of such
Pledgor enforceable in accordance with its terms, except to the extent that the
enforceability hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or law);
     (iv) except to the extent already made or obtained, no consent of any other
party (including, without limitation, any stockholder, member, limited or
general partner or creditor of such Pledgor or any of its Subsidiaries) and no
consent, license, permit, approval or authorization of, exemption by, notice or
report to, or registration, filing or declaration with, any governmental
authority is required to be obtained by such Pledgor in connection with (a) the
execution, delivery or performance of this Agreement, (b) the validity or
enforceability of this Agreement, (c) the perfection or enforceability of the
Pledgee’s security interest in the Collateral (other than with respect to the
Equity Interests of an Excluded Foreign Entity) or (d) except for compliance
with or as may be required by applicable securities laws, the exercise by the
Pledgee of any of its rights or remedies provided herein;
     (v) neither the execution, delivery or performance of this Agreement or any
other Secured Debt Agreement to which it is a party violates (a) any material
provision of any applicable law or regulation or of any order, judgment, writ,
award or decree of any court, arbitrator or domestic or foreign governmental
authority, (b) the certificate of incorporation, certificate of formation,
certificate of partnership, partnership agreement, limited liability company
agreement (or equivalent organizational documents) or by-laws, as the case may
be, of such Pledgor or of any securities issued by such Pledgor or any of its
Subsidiaries, or (c) any indenture, mortgage, lease, deed of trust, credit
agreement, loan agreement, agreement or other instrument to which such Pledgor
or any of its Subsidiaries is a party or which purports to be binding upon such
Pledgor or any of its Subsidiaries or upon any of their respective assets and
will not result in the creation or

 



--------------------------------------------------------------------------------



 



imposition of any lien or encumbrance on any of the assets of such Pledgor or
any of its Subsidiaries except as contemplated by this Agreement;
     (vi) all the Collateral consisting of Securities, Pledged Limited Liability
Company Interests and Pledged Partnership Interests have been duly and validly
issued, are fully paid and non-assessable and are subject to no options to
purchase or similar rights;
     (vii) to Pledgor’s knowledge, each of the Pledged Notes constitute, or,
when executed by the obligor thereof, will constitute, the legal, valid and
binding obligation of such obligor, enforceable in accordance with its terms
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or law);
     (viii) the pledge, assignment and delivery to the Pledgee of the Collateral
consisting of Certificated Securities (other than the Certificated Securities
(x) of the Excluded Foreign Entities and (y) required to be pledged pursuant to
the procedures set forth in Section 3.2(a)(iii)) and Pledged Notes pursuant to
this Agreement, creates a valid and perfected first security interest in such
Collateral and the proceeds thereof, subject to no prior Lien or encumbrance or
to any agreement purporting to grant to any third party a Lien or encumbrance on
the property or assets of such Pledgor which would include the Securities;
     (ix) it is not in default in the payment of any portion of any mandatory
capital contribution, if any, required to be made under any partnership
agreement or limited liability company agreement to which such Pledgor is a
party, and such Pledgor is not in violation of any other material provisions of
any partnership agreement or limited liability company agreement to which such
Pledgor is a party, or otherwise in default or violation thereunder; no
Partnership Interest or Limited Liability Company Interest is subject to any
defense, offset or counterclaim, nor have any of the foregoing been asserted or
alleged against such Pledgor by any Person with respect thereto;
     (x) it shall not withdraw as a partner of any Pledged Partnership or member
of any Pledged LLC, or file or pursue or take any action which may, directly or
indirectly, cause a dissolution or liquidation of or with respect to any Pledged
Entity or seek a partition of any property of any Pledged Entity, except as
permitted by the Credit Agreement;
     (xi) the Pledged Partnership Interests or Pledged Limited Liability Company
Interests of such Pledgor, as the case may be, constitute, and will at all times
hereafter continue to constitute, in the aggregate, all of the partnership
interests or membership interests, as the case may be, of each Pledged Entity of
such Pledgor and no Pledged Entity shall create any options or rights or other
agreements to sell or otherwise transfer, or sell or otherwise transfer, any
Partnership Interests or Limited Liability Company Interests;

 



--------------------------------------------------------------------------------



 



     (xii) each partnership agreement and limited liability company agreement is
the legal, valid and binding obligation of the parties thereto, enforceable in
accordance with its terms and, together with this Agreement, contains the entire
agreement between the parties thereto relating to the subject matter thereof;
and
     (xiii) “control” (as defined in Section 8-106 of the UCC) has been obtained
by the Pledgee over all Collateral consisting of Securities (including Notes
which are Securities) with respect to which such “control” may be obtained
pursuant to Section 8-106 of the UCC, in each such case to the extent required
by the terms of this Agreement.
(b) Each Pledgor covenants and agrees that it will defend the Pledgee’s right,
title and security interest in and to the Securities and the proceeds thereof
against the claims and demands of all persons whomsoever; and each Pledgor
covenants and agrees that it will have like title to and right to pledge any
other property at any time hereafter pledged to the Pledgee as Collateral
hereunder and will likewise defend the right thereto and security interest
therein of the Pledgee and the other Secured Creditors.
(c) Each Pledgor covenants and agrees that it will take no action which would
violate or be inconsistent with any of the terms of any Secured Debt Agreement,
or which would have the effect of impairing the position or interests of the
Pledgee or any other Secured Creditor under any Secured Debt Agreement except as
permitted by the Credit Agreement.
(d) Any Pledgor which owns an equity interest in an Excluded Foreign Entity
covenants and agrees that on the date on which such entity ceases to qualify as
an “Excluded Foreign Entity” in accordance with the definition thereof, (i) such
Pledgor shall have duly authorized, executed and delivered to the Pledgee a
pledge agreement, in form and substance satisfactory to the Pledgee, governed by
the laws of the jurisdiction of organization of such Excluded Foreign Entity and
covering (subject to the pledge limitations in subclause (ii) of the definition
of the term “Stock”) the equity interests of such Excluded Foreign Entity owned
by such Pledgor (as amended, restated, modified and/or supplemented from time to
time in accordance with the terms thereof and of the Credit Agreement, each such
pledge agreement, a “Foreign Pledge Agreement”), (ii) such Foreign Pledge
Agreement shall be in full force and effect and shall have been duly recorded or
filed in such manner and in such places as required by the law of the
jurisdiction governing such Foreign Pledge Agreement to establish, perfect,
preserve and protect the pledge in favor of the Collateral Agent, (iii) all
taxes, fees and other charges payable in connection with the such Foreign Pledge
Agreement (including the recordation thereof) shall have been paid in full and
(iv) the Pledgee shall have received such other evidence that all actions
necessary or, in the opinion of the Pledgee, desirable, to perfect and/or render
enforceable the security interest purported to be created by such Foreign Pledge
Agreement have been taken (including, without limitation, the delivery of an
opinion from local counsel acceptable to the Pledgee in form, scope and
substance reasonably satisfactory to the Pledgee).
(e) Each Pledgor represents and warrants as of the date of each Credit Event
under the Credit Agreement, that the fair market value of the Margin Stock held
by the Pledgors as of the date of such Credit Event does not exceed $50,000,000.

 



--------------------------------------------------------------------------------



 



17. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each Pledgor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation:
     (i) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any of the Secured Debt Agreements, or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof;
     (ii) any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument or this Agreement;
     (iii) any furnishing of any additional security to the Pledgee or its
assignee or any acceptance thereof or any release of any security by the Pledgee
or its assignee;
     (iv) any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or
     (v) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Pledgor or
any Subsidiary of such Pledgor, or any action taken with respect to this
Agreement by any trustee or receiver, or by any court, in any such proceeding,
whether or not such Pledgor shall have notice or knowledge of any of the
foregoing.
18. TERMINATION; RELEASE. (a) After the Termination Date (as defined below),
this Agreement shall terminate (provided that all indemnities set forth herein
including, without limitation, in Section 11 hereof shall survive any such
termination) and the Pledgee, at the request and expense of the respective
Pledgor, will execute and deliver to such Pledgor a proper instrument or
instruments acknowledging the satisfaction and termination of this Agreement as
provided above, and will duly assign, transfer and deliver to such Pledgor
(without recourse and without any representation or warranty) such of the
Collateral as may be in the possession of the Pledgee and as has not theretofore
been sold or otherwise applied or released pursuant to this Agreement, together
with any moneys at the time held by the Pledgee hereunder. As used in this
Agreement, (i) “CA Termination Date” shall mean the date upon which the Total
Commitment has been terminated, no Letter of Credit or Note under the Credit
Agreement is outstanding and all other Credit Document Obligations have been
paid in full in cash (other than arising from indemnities for which no request
for payment has been made) and (ii) “Termination Date” shall mean the date upon
which (x) the CA Termination Date shall have occurred and (y) if (but only if) a
Notified Non-Credit Agreement Event of Default shall have occurred and be
continuing on the CA Termination Date (and after giving effect thereto), either
(I) such Notified Non-Credit Agreement Event of Default shall have been cured or
waived by the requisite holders of the relevant Obligations subject to such
Notified Non-Credit Agreement Event of Default or (II) all Secured Credit Card
Agreements and Secured Hedging Agreements (if any) giving rise to a Notified
Non-Credit Agreement Event of Default shall have been terminated and all
Obligations subject to such Notified Non-Credit Agreement Event of Default shall
have been paid in full (other than arising from indemnities for which no request
for payment has been made).

 



--------------------------------------------------------------------------------



 



(b) So long as no Notified Non-Credit Agreement Event of Default has occurred
and is continuing, in the event that (x) prior to the CA Termination Date
(i) any part of the Collateral is sold or otherwise disposed of in connection
with a sale or other disposition permitted by Section 8.02 of the Credit
Agreement (it being agreed for such purposes that a release will be deemed
“permitted by Section 8.02 of the Credit Agreement” if the proposed transaction
constitutes an exception to Section 8.02 of the Credit Agreement) or (ii) all or
any part of the Collateral is released at the direction of the Required Lenders
(or all the Lenders if required by Section 12.12 of the Credit Agreement), and
the proceeds of such sale or disposition or from such release (if any) are
applied in accordance with the terms of the Credit Agreement to the extent
required to be so applied or (y) on and after the CA Termination Date, any part
of the Collateral is sold or otherwise disposed of without violating the
Existing Senior Notes Documents, the New Senior Notes Documents, the Refinancing
Senior Notes Documents, the Secured Credit Card Agreements and the Secured
Hedging Agreements, the Pledgee, at the request and expense of the respective
Pledgor will release such Collateral from this Agreement, duly assign, transfer
and deliver to such Pledgor (without recourse and without any representation or
warranty) such of the Collateral as is then being (or has been) so sold or
released and as may be in possession of the Pledgee and has not theretofore been
released pursuant to this Agreement (it being understood and agreed that upon
the release of all or any portion of the Collateral by the Collateral Agent at
the direction of the Lenders as provided above, the Lien on the Collateral in
favor of the Collateral Agent for the benefit of the Credit Card Issuer, the
Hedging Creditors, the Existing Senior Notes Creditors, the New Senior Notes
Creditors, the Refinancing Senior Notes Creditors and the RJRTH Intercompany
Note Creditor shall automatically be released).
(c) In addition to the foregoing, all Collateral shall be automatically released
(subject to reinstatement upon the occurrence of a new Trigger Event, with each
date of such reinstatement, a “Subsequent Effective Date”) in accordance with
Section 7.10(i) of the Credit Agreement.
(d) At any time that the relevant Pledgor desires that the Pledgee take any
action to give effect to any release of Collateral pursuant to the foregoing
Section 18(a), (b) or (c), it shall deliver to the Pledgee a certificate signed
by an authorized officer describing the Collateral to be released and certifying
its entitlement to a release pursuant to the applicable provisions of
Sections 18(a), (b) or (c) and in such case the Pledgee, at the request and
expense of such Pledgor, will execute such documents as required to duly release
such Collateral and to assign, transfer and deliver to such Pledgor or its
designee (without recourse and without any representation or warranty) such of
the Collateral as is then being released and as may be in the possession of the
Pledgee. The Pledgee shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with (or
which the Pledgee in good faith believes to be in accordance with) this
Section 18. Upon any release of Collateral pursuant to Section 18(a), (b) or
(c), so long as no Noticed Event of Default is then in existence, none of the
Secured Creditors shall have any continuing right or interest in such
Collateral, or the proceeds thereof (subject to reinstatement rights upon the
occurrence of a new Trigger Event in the case of a release pursuant to
Section 18(c)).
19. NOTICES, ETC. All notices and other communications provided for hereunder
shall be in writing (including telegraphic, telex, facsimile transmission or
cable communication) and mailed, telegraphed, telexed, telecopied, cabled or
delivered (including by way of overnight courier):

 



--------------------------------------------------------------------------------



 



     (i) if to any Pledgor, at its address set forth opposite its signature
below;
     (ii) if to the Pledgee, at:
JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, New York 10017
Attention: Raju Nanoo
Tel: 212-270-2272
Fax: 212-270-5120
     (iii) if to any Lender (other than the Pledgee), at such address as such
Lender shall have specified in the Credit Agreement;
     (iv) if to any Credit Card Issuer, at such address as such Credit Card
Issuer shall have specified in writing to the Pledgors and the Pledgee;
     (v) if to any Hedging Creditor, at such address as such Hedging Creditor
shall have specified in writing to the Pledgors and the Pledgee;
     (vi) if to any Existing Senior Notes Creditor, at such address of the
Existing Senior Notes Trustee as the Existing Senior Notes Trustee shall have
specified in writing to the Pledgors and the Pledgee;
     (vii) if to any New Senior Notes Creditor, at such address of the New
Senior Notes Trustee as the New Senior Notes Trustee shall have specified in
writing to the Pledgors and the Pledgee;
     (viii) if to any Refinancing Senior Notes Creditor, at such address of the
Refinancing Senior Notes Trustee as the Refinancing Senior Notes Trustee shall
have specified in writing to the Pledgors and the Pledgee;
or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. Except as
otherwise expressly provided herein, all such notices and communications shall
be deemed to have been duly given or made when received.
20. WAIVER; AMENDMENT. None of the terms and conditions of this Agreement may be
changed, waived, modified or varied in any manner whatsoever unless in writing
duly signed by the Pledgee (with the consent of (x) if prior to the CA
Termination Date, the Required Lenders or, to the extent required by
Section 12.12 of the Credit Agreement, all of the Lenders and (y) if on and
after the CA Termination Date, the holders of at least a majority of the
outstanding principal amount of the Obligations remaining outstanding), and each
Pledgor affected thereby (it being understood that the addition or release of
any Pledgor hereunder shall not constitute a change, waiver, discharge or
variance affecting any Pledgor other than the Borrower and the Pledgor so added
or released), provided that any change, waiver, modification or variance
affecting the rights and benefits of a single Class of Unrestricted Secured
Creditors (and not all Unrestricted Secured Creditors in a like or similar
manner) shall require the written consent of

 



--------------------------------------------------------------------------------



 



the Requisite Creditors of such Class of Unrestricted Secured Creditors;
provided, however, that technical modifications may be made to this Agreement
without the consent of a given Class of Unrestricted Secured Creditors affected
thereby if such modifications are intended to conform the Collateral pledge
requirements of this Agreement with the pledge requirements of the relevant
Secured Debt Agreements to which such Class of Unrestricted Secured Creditors is
a party. For the purpose of this Agreement, the term “Class” shall mean each
class of Unrestricted Secured Creditors, i.e., whether (1) the Lender Creditors
as holders of the Credit Document Obligations, (2) the Credit Card Issuers as
holders of the Credit Card Obligations, (3) the Hedging Creditors as holders of
the Hedging Obligations, (4) the Existing Senior Notes Creditors as holders of
the Existing Senior Notes Obligations, (5) the New Senior Notes Creditors as
holders of the New Senior Notes Obligations or (6) the Refinancing Senior Notes
Creditors as holders of the Refinancing Senior Notes Obligations. For the
purpose of this Agreement, the term “Requisite Creditors” of any Class shall
mean each of (1) with respect to each of the Credit Document Obligations, the
Required Lenders, (2) with respect to the Credit Card Obligations, the holders
of at least a majority of all Credit Card Obligations outstanding from time to
time, (3) with respect to the Hedging Obligations, the holders of at least a
majority of all Hedging Obligations outstanding from time to time, (4) with
respect to the Existing Senior Notes Obligations, the holders of at least a
majority of the outstanding principal amount of the Existing Senior Notes,
(5) with respect to the New Senior Notes Obligations, the holders of at least a
majority of the outstanding principal amount of the New Senior Notes and
(6) with respect to the Refinancing Senior Notes Obligations, the holders of at
least a majority of the outstanding principal amount of the Refinancing Senior
Notes.
21. MISCELLANEOUS. This Agreement shall create a continuing security interest in
the Collateral and shall (i) remain in full force and effect, subject to release
and/or termination as set forth in Section 18, (ii) be binding upon each
Pledgor, its successors and assigns, and (iii) inure, together with the rights
and remedies of the Pledgee hereunder, to the benefit of the Pledgee, the other
Secured Creditors and their respective successors, transferees and assigns. This
Agreement shall be construed and enforced in accordance with and governed by the
law of the State of New York. The headings of the several sections and
subsections in this Agreement are for purposes of reference only and shall not
limit or define the meaning hereof. This Agreement may be executed in any number
of counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto.
22. WAIVER OF JURY TRIAL. Each party hereto irrevocably waives all right to a
trial by jury in any action, proceeding or counterclaim arising out of or
relating to this Agreement or the transactions contemplated hereby.
23. ADDITIONAL PLEDGORS. It is understood and agreed that any Subsidiary of the
Borrower that is required to become a party to this Agreement after the date
hereof pursuant to the requirements of the Credit Agreement shall become a
Pledgor hereunder by (x) executing a counterpart hereof and/or an assumption
agreement in form and substance satisfactory to the Collateral Agent,
(y) delivering supplements to Annexes A through E hereto, as are necessary to
cause such Annexes to be complete and accurate with respect to such additional
Pledgor on such date and (z) taking all actions as specified in this Agreement,
in each case with all documents

 



--------------------------------------------------------------------------------



 



required above to be delivered to the Collateral Agent and with all documents
and action required above to be taken to the reasonable satisfaction of the
Collateral Agent.
24. NO THIRD PARTY BENEFICIARIES. This Agreement is entered into solely for the
benefit of the parties hereto and their respective successors and assigns and
for the benefit of the Secured Creditors from time to time and their respective
successors and assigns and, except for the Secured Creditors and their
successors and assigns, there shall be no third party beneficiaries hereof, nor
shall any Person other than the parties hereto and their respective successors
and assigns, and the Secured Creditors and their respective successors and
assigns, be entitled to enforce the provisions hereof or have any claims against
any party hereto (or any Secured Creditor) or their successors and assigns
arising from, or under, this Agreement.
25. SPECIAL PROVISIONS AND WAIVERS RELATING TO THE RJRTH INTERCOMPANY NOTE
CREDITOR.
(a) In the event that the RJRTH Intercompany Note Creditor institutes,
commences, consents or otherwise becomes subject to any insolvency or
liquidation proceeding, the RJRTH Intercompany Note Creditor unconditionally,
irrevocably and immediately agrees to limited relief from the automatic stay
under Section 362(a) of the Bankruptcy Code so as to allow the Collateral Agent
and the other Secured Creditors the ability to exercise their rights under this
Agreement with respect to the Collateral (other than the RJRTH Intercompany
Note). The RJRTH Intercompany Note Creditor hereby agrees that it shall not, in
any manner, oppose or otherwise delay any motion seeking limited relief from the
automatic stay solely to effectuate the intent of, and the agreements set forth
in, the preceding sentence.
          (b) The RJRTH Intercompany Note Creditor agrees that it shall not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any insolvency or liquidation proceeding), (i) the
validity or enforceability of this Agreement or any Obligation hereunder or
(ii) the validity, perfection, priority or enforceability of the Liens,
mortgages, assignments and security interests granted pursuant to this Agreement
with respect to the Obligations.
          (c) So long as the discharge of the Obligations hereunder has not
occurred, whether or not any insolvency or liquidation proceeding has been
commenced by or against the Borrower or any other Assignor, the RJRTH
Intercompany Note Creditor will not exercise or seek to exercise any rights or
remedies (including setoff) with respect to the RJRTH Intercompany Note or
institute or commence, or join with any Person in commencing, any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure, enforcement, collection or execution and any insolvency or
liquidation proceeding), and will not contest, protest or object to any
foreclosure proceeding or action brought by the Collateral Agent of any other
Secured Creditor or any other exercise by the Collateral Agent or any other
Secured Creditor of any rights and remedies relating to the Collateral under
this Agreement or otherwise, or object to the forbearance by the Collateral
Agent or any other Secured Creditor from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the Collateral.

 



--------------------------------------------------------------------------------



 



          (d) The RJRTH Intercompany Note Creditor agrees that it will not take
or receive any Collateral or any proceeds of Collateral in connection with the
exercise of any right or remedy (including setoff) with respect to the RJRTH
Intercompany Note, unless and until the discharge of Obligations has occurred.
          (e) The RJRTH Intercompany Note Creditor, (i) agrees that it will not
take any action that would hinder, delay, limit or prohibit any exercise of
remedies under this Agreement, including any collection, sale, lease, exchange,
transfer or other disposition of the RJRTH Intercompany Note, whether by
foreclosure or otherwise, or that would limit, invalidate, avoid or set aside
any Lien or subordinate the priority of the Obligations and (ii) hereby waives
any and all rights it may have to object to the manner in which the Collateral
Agent or any other Secured Creditor seeks to enforce or collect the Obligations
or the Liens granted in any of the Collateral, regardless of whether any action
or failure to act by or on behalf of the Collateral Agent or any other Secured
Creditor is adverse to the interest of the RJRTH Intercompany Note Creditor.
          (f) Until the discharge of Obligations occurs, the RJRTH Intercompany
Note Creditor, hereby irrevocably constitutes and appoints the Collateral Agent
and any officer or agent of the Collateral Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the RJRTH Intercompany Note
Creditor, for the purpose of carrying out the terms of this Section 25, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Section 25, including any endorsements or other instruments of transfer or
release.
          (g) Until the discharge of the Obligations has occurred, the RJRTH
Intercompany Note Creditor agrees that it shall not seek relief, pursuant to
Section 362(d) of the Bankruptcy Code or otherwise, from the automatic stay of
Section 362(a) of the Bankruptcy Code or from any other stay in any insolvency
or liquidation proceeding in respect of the RJRTH Intercompany Note.
          (h) The RJRTH Intercompany Note Creditor agrees that it shall not
(i) oppose, object to or contest (or join with or support any third party
opposing, objecting to or contesting) (a) any request by the Collateral Agent or
any other Secured Creditor for adequate protection in any insolvency or
liquidation proceeding (or any granting of such request) or (b) any objection by
the Collateral Agent or any other Secured Creditor to any motion, relief, action
or proceeding based on the Collateral Agent or any other Secured Creditor
claiming a lack of adequate protection or (ii) seek or accept any form of
adequate protection under any of Sections 362, 363 and/or 364 of the Bankruptcy
Code with respect to the RJRTH Intercompany Note.
          (i) Nothing contained herein shall prohibit or in any way limit the
Collateral Agent or any other Secured Creditor from objecting on any basis in
any insolvency or liquidation proceeding or otherwise to any action taken by the
RJRTH Intercompany Note Creditor including the seeking by the RJRTH Intercompany
Note Creditor of adequate protection.

 



--------------------------------------------------------------------------------



 



          (j) The RJRTH Intercompany Note Creditor waives any claim it may
hereafter have against the Collateral Agent or any other Secured Creditor
arising out of the election by the Collateral Agent or any other Secured
Creditor of the application to the claims of the Collateral Agent or any other
Secured Creditor of Section 1111(b)(2) of the Bankruptcy Code, and/or out of any
cash collateral or post-petition financing arrangement or out of any grant of a
security interest in connection with the RJRTH Intercompany Note in any
insolvency or liquidation proceeding.
          (k) The RJRTH Intercompany Note Creditor agrees not to assert and
hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling, appraisal, valuation or other similar right that may otherwise be
available under applicable law with respect to the RJRTH Intercompany Note.
          (l) The parties hereto acknowledge and agree that it is their intent
that the Obligations (other than the RJRTH Intercompany Note Obligations) and
the security therefor constitute a separate and distinct class (and separate and
distinct claims) from the RJRTH Intercompany Note Obligations (and the security
therefor).
          (m) Nothing in this Section 25 is intended as a waiver by the Borrower
of any of its rights in its capacity as an obligor or “debtor” under any of the
Secured Debt Documents (as opposed to its rights as a secured creditor in its
capacity as the RJRTH Intercompany Note Creditor).
          (n) Notwithstanding the foregoing, the provisions of this Section 25
shall cease to be operative on and after the date on which RJRTH becomes a
Specified RAI Senior Notes Pledgor, and the RJRTH Intercompany Note Obligations
cease to be secured by the capital stock of Reynolds Tobacco.
26. AMENDMENT AND RESTATEMENT. Each of the Collateral Agent and each of the
Pledgors hereby acknowledges and agrees that from and after the Fourth
Restatement Effective Date, this Agreement amends, restates and supersedes the
First Amended and Restated Pledge Agreement in its entirety.
*       *       *

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.

            REYNOLDS AMERICAN INC.,
     as a Pledgor
      By:   /s/ Daniel A. Fawley       Name:   Daniel A. Fawley       Title:  
Senior Vice President & Treasurer    

            R.J. REYNOLDS TOBACCO HOLDINGS,
      INC., as a Pledgor     By:   /s/ Daniel A. Fawley       Name:   Daniel A.
Fawley       Title:   Senior Vice President & Treasurer    

            R. J. REYNOLDS TOBACCO COMPANY,
     as a Pledgor
      By:   /s/ Daniel A. Fawley       Name:   Daniel A. Fawley       Title:  
Senior Vice President & Treasurer    

            RJR ACQUISITION CORP.,
     as a Pledgor
      By:   /s/ McDara P. Folan, III       Name:   McDara P. Folan, III      
Title:   Vice President & Assistant Secretary    

            GMB, INC.,
     as a Pledgor
      By:   /s/ Daniel A. Fawley       Name:   Daniel A. Fawley       Title:  
Treasurer    

            FHS, INC.,
     as a Pledgor
      By:   /s/ Kathryn A. Premo       Name:   Kathryn A. Premo       Title:  
Treasurer  

 



--------------------------------------------------------------------------------



 



         

            R. J. REYNOLDS TOBACCO CO.,
     as a Pledgor
      By:   /s/ Daniel A. Fawley       Name:   Daniel A. Fawley       Title:  
Vice President & Treasurer    

            CONWOOD COMPANY, L.P., as a Pledgor
      By:   /s/ Daniel A. Fawley       Name:   Daniel A. Fawley       Title:  
Vice President & Treasurer    

            CONWOOD SALES CO., L.P., as a Pledgor
      By:   /s/ Daniel A. Fawley       Name:   Daniel A. Fawley       Title:  
Vice President & Treasurer    

            ROSSWIL LLC, as a Pledgor
      By:   /s/ Daniel A. Fawley       Name:   Daniel A. Fawley       Title:  
Vice President & Treasurer    

            CONWOOD HOLDINGS, INC.,
as a Pledgor
      By:   /s/ Daniel A. Fawley       Name:   Daniel A. Fawley       Title:  
Vice President & Treasurer    

            NA HOLDINGS, INC.,
as a Pledgor
      By:   /s/ McDara P. Folan, III       Name:   McDara P. Folan, III      
Title:   President  

 



--------------------------------------------------------------------------------



 



         

            SANTA FE NATURAL TOBACCO
     COMPANY, INC., as a Pledgor
      By:   /s/ Daniel A. Fawley       Name:   Daniel A. Fawley       Title:  
Assistant Treasurer    

            LANE LIMITED, as a Pledgor
      By:   /s/ Daniel A. Fawley       Name:   Daniel A. Fawley       Title:  
Assistant Treasurer  

 



--------------------------------------------------------------------------------



 



         

Acknowledged And Agreed:
JPMORGAN CHASE BANK, N.A.,
      as Collateral Agent and Pledgee

         
By
  /s/ Robert T. Sacks          
 
  Name: Robert T. Sacks  
 
  Title: Managing Director  

 



--------------------------------------------------------------------------------



 



ANNEX F
Form of Agreement Regarding Uncertificated Securities, Limited Liability
Company Interests and Partnership Interests
          AGREEMENT (as amended, modified or supplemented from time to time,
this “Agreement”), dated as of ___ ___, ___, among the undersigned pledgor (the
“Pledgor”), JPMorgan Chase Bank, N.A., not in its individual capacity but solely
as Collateral Agent (the “Pledgee”), and                     , as the issuer of
the Uncertificated Securities, Limited Liability Company Interests and/or
Partnership Interests (each as defined below) (the “Issuer”).
W I T N E S S E T H :
          WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have
entered into a Pledge Agreement, dated as of July 15, 2003, as amended and
restated as of July 30, 2004, and as further amended and restated as of May
[___], 2006, (as so amended and restated and as further amended, modified,
restated and/or supplemented from time to time, the “Pledge Agreement”), under
which, among other things, in order to secure the payment of the Obligations (as
defined in the Pledge Agreement), the Pledgor will pledge to the Pledgee for the
benefit of the Secured Creditors (as defined in the Pledge Agreement), and grant
a security interest in favor of the Pledgee for the benefit of the Secured
Creditors in, all of the right, title and interest of the Pledgor in and to any
and all (1) “uncertificated securities” (as defined in Section 8-102(a)(18) of
the Uniform Commercial Code, as adopted in the State of New York)
(“Uncertificated Securities”), (2) Partnership Interests (as defined in the
Pledge Agreement) and (3) Limited Liability Company Interests (as defined in the
Pledge Agreement), in each case issued from time to time by the Issuer, whether
now existing or hereafter from time to time acquired by the Pledgor (with all of
such Uncertificated Securities, Partnership Interests and Limited Liability
Company Interests being herein collectively called the “Issuer Pledged
Interests”); and
          WHEREAS, the Pledgor desires the Issuer to enter into this Agreement
in order to protect the security interest of the Pledgee under the Pledge
Agreement in the Issuer Pledged Interests, to vest in the Pledgee control of the
Issuer Pledge Interests and to provide for the rights of the parties under this
Agreement;
          NOW THEREFORE, in consideration of the premises and the mutual
promises and agreements contained herein, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
          1. The Pledgor hereby irrevocably authorizes and directs the Issuer,
and the Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, after receiving a notice from the Pledgee
stating that an “Event of Default” has occurred and is continuing, not to comply
with any instructions or orders regarding any or all of the Issuer Pledged
Interests originated by any person or entity other than the Pledgee (and its
successors and assigns) or a court of competent jurisdiction.

 



--------------------------------------------------------------------------------



 



ANNEX F
Page 2
          2. The Issuer hereby certifies that (i) no notice of any security
interest, lien or other encumbrance or claim affecting the Issuer Pledged
Interests (other than the security interest of the Pledgee) has been received by
it, and (ii) the security interest of the Pledgee in the Issuer Pledged
Interests has been registered in the books and records of the Issuer.
          3. The Issuer hereby represents and warrants that (i) the pledge by
the Pledgor of, and the granting by the Pledgor of a security interest in, the
Issuer Pledged Interests to the Pledgee, for the benefit of the Secured
Creditors, does not violate the charter, by-laws, partnership agreement,
membership agreement or any other agreement governing the Issuer or the Issuer
Pledged Interests, and (ii) the Issuer Pledged Interests are fully paid and
nonassessable.
          4. All notices, statements of accounts, reports, prospectuses,
financial statements and other communications to be sent to the Pledgor by the
Issuer in respect of the Issuer will also be sent to the Pledgee at the
following address:
JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, New York 10017
Attention: Raju Nanoo
Tel: 212-270-2272
Fax: 212-270-5120
          5. Until the Pledgee shall have delivered written notice to the Issuer
that all of the Obligations have been paid in full and this Agreement is
terminated, the Issuer will, upon receiving notice from the Pledgee stating that
an “Event of Default” has occurred and is continuing, send any and all
redemptions, distributions, interest or other payments in respect of the Issuer
Pledged Interests from the Issuer for the account of the Pledgor only by wire
transfers to an account to be designated by the Pledgee.
          6. Except as expressly provided otherwise in Sections 4 and 5, all
notices, shall be sent or delivered by mail, telegraph, telex, telecopy, cable
or overnight courier service and all such notices and communications shall, when
mailed, telegraphed, telexed, telecopied, or cabled or sent by overnight
courier, be effective when deposited in the mails, delivered to the telegraph
company, cable company or courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Pledgee, the Pledgor
or the Issuer shall not be effective until received by the Pledgee, the Pledgor
or the Issuer, as the case may be. All notices and other communications shall be
in writing and addressed as follows:
          (a) if to the Pledgor, at:
                                        
                                        
                                        
                                        
Attention:                     
Telephone No.:
Fax No.:

 



--------------------------------------------------------------------------------



 



ANNEX F
Page 3
          (b) if to the Pledgee, at:
JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, New York 10017
Attention: Raju Nanoo
Tel: 212-270-2272
Fax: 212-270-5120
          (c) if to the Issuer, at:
                                        
                                        
                                        
or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.
          7. This Agreement shall be binding upon the successors and assigns of
the Pledgor and the Issuer and shall inure to the benefit of and be enforceable
by the Pledgee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in the manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.
          8. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its principles of
conflict of laws.

 



--------------------------------------------------------------------------------



 



ANNEX F
Page 4
          IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have
caused this Agreement to be executed by their duly elected officers duly
authorized as of the date first above written.

            [                                                            ],
as Pledgor
      By           Name:           Title:        

            JPMORGAN CHASE BANK, N.A.
not in its individual capacity but
solely as Collateral Agent and
Pledgee
      By           Name:           Title:        

            [                                        ], the Issuer
      By           Name:           Title:      

 